Case 9:20-ap-01011-MB               Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                                    Main Document    Page 1 of 54




    ERIC P. ISRAEL (State Isar No. 132426)
    etsrael@DanningGill.com
    ZEV SHECHTMAN (State Bar No. 266280)
    zs@DanningGill,com
    AARON E. DE LEEST (State Bar No. 216832)
    adeleest@DanningGill.com
    SONIA SINGH (State Bar No. 311080)
    ssingh@DanningGill.com
    DAMNING, GILL,ISRAEL & KRA.SNOFF,LLP
    1901 Avenue ofthe Stars, Suite 450
    Los Angeles, California 90067-6006
    Telephone:(310) 277-0077
  7 Facsimile:(310)277-5735

        Attorneys for Plaintiff, Michael McConnell,
        Chapter 11 Trustee
  9
                                     UNITED STATES BANKRUPTCY COURT
 10
                                      CENTRAL DISTRICT OF CALIFORNIA
 11
                                             NORTHERN DIVISION
 12
        In re                                           Case No. 9:19-bk-11573-MB
 13
        HVI CAT CANYON,INC.,                            Chapter 11
 14
                          Debtor.
 15

 16 MICHAEL A. McCONNELL,CHAPTER 11                     Adv. No.
    TRUSTEE,
 17                                                     TRUSTEE'S COMPLAINT FOR
                   Plaintiff,                           DECLARATORY RELIEF
 1$
           vs.                                          Date:   See Summons
 19                                                     Time: See Summons
    DONNA JEAN AANERUD,an individual;                   Crtrm.; See Summons
 20 RICHARD W. ACKERMAN,Trustee;
    JANE A. ADAMS,an individual;
 21 JOHN S. ADAMS,an individual;
    CHARLES C. ALBRIGHT,Trustee Under
 22 Trust of 5/20/76;
    OTHER DEFENDANTS LISTED ON
 23 EXHIBIT "1"IIERETO and
    DOES 1-100,
 24
                   Defendants.
 25

 26

 2~

 28 I

        1573738.1 26932                                1
Case 9:20-ap-01011-MB            Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34                   Desc
                                 Main Document    Page 2 of 54




  1          Plaintiff Michael A. McConnell, the Chapter 11 trustee (the "Trustee" or "Plaintiff')for the

 2 estate of HVI Cat Canyon, Inc., alleges as follows:

  3

 4                                               JURISDICTION

  5           1.        This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

 6 157(b), 1334(b), and 2201(a). This adversary proceeding is brought pursuant to 11 U.S.C. §§

  7 105(a), 365, and 541. This adversary proceeding arises in and under and relates to the bankruptcy

  8 case under Chapter 11 of the United States Bankruptcy Code entitled In re HVI Cat Canyon, Inc..,

  9 Case No. 9:19-bk-11573-MB (the "Bankruptcy Case"), which is presently pending before the

 10 United States Bankruptcy Court for the Central District of California, Northern Division, This

 1 1 action constitutes a case or controversy under Article III, section 2 of the United States

 12 Constitution.

 13           2.        This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A) and (0).

 14           3.        This action is commenced pursuant to Federal Rule of Bankruptcy Procedure 7001.

 1S           4.        The Court can and should enter a final judgment herein. If and to the extent that the

 16 Court determines that it lacks jurisdiction or authority to enter a final judgment, Plaintiff requests
 17 that the Court submit findings of fact and conclusions of law for consideration to the District Court.

 18

 19                                              INTRODUCTION

 20           5.        By this Complaint, tlae Trustee is seeking a ruling ofthe Bankruptcy Court that the

 21 treatment of the HVI Cat Canyon,Inc. oil and gas leases where the Trustee is the lessee is governed

 22 by California state real property law, and not by § 365 of the United States Bankruptcy Code. This

 23 is an important step in the Trustee's intended plan to sell HVI Cat Canyon, Inc.'s interest in the oil

 24 and gas leases to a responsible owner/operator who will be respected by the lessors, surface

 25 owners, royalty owners and federal and state regulators. Because the Trustee does not believe that
 26 there is a controlling legal precedent in the Ninth Circuit on the issues raised in this Complaint, a
 27 declaratory judgment by this Court will clarify and settle the legal relations of the parties and afford

 28 all parties relief from insecurity and uncertainty.
      1573738.1 26932                                      2
Case 9:20-ap-01011-MB            Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34                   Desc
                                 Main Document    Page 3 of 54




  1

  2                                                THE PARTIES

  3          6.         Plaintiff is Michael A. McConnell, who brings this adversary proceeding solely in

  4 his capacity as the Chapter 11 Trustee serving in the Bankruptcy Case pending for HVI Cat

  5 ~ Canyon, Inc.(the "Debtor")

  6          7.         Plaintiff is informed and believes, and based thereon alleges, that the Defendants

  7 listed on Exhibit "1" are individuals or entities who are royalty claimants and/or owners of real

  8 property interests in the State of California with respect to which the Debtor owns oil, gas, and/or

  9 mineral extraction rights.

 10          8.         The true names and capacities of individuals or entities that Plaintiff designates as

 1 1 "Does" 1 through 100, inclusive, are unknown to Plaintiff, who therefore sues said Defendants by

 12 such fictitious names. The above named defendants and Daes 1 through 100 are referred to

 13 collectively as "Defendants." Plaintiff is informed and believes that, due to the absence of

 14 complete documentation relating to property rights and interests currently available to the Trustee,
                                                                                                  s the
 15 the list of Defendants in Exhibit"1" may be incomplete. Accordingly, the Plaintiff anticipate
                                                                                                    this
 16 possibility that additional Defendants will be added and that Plaintiff may seek leave to amend

 17 Complaint when such names are ascertained.

 18

 19                                          GENERAL ALLEGATION

 20 Bankruptcy Background

 21           9.        On July 25, 2019 (the "Petition Date"), the Debtor filed a voluntary petition for

 22 relief under Chapter 11 of title 11 of the United States Bankruptcy Code (the "Code").

 23           10,       The case was originally filed in the Southern District of New York. The case was

 24 transferred to the Northern District of Texas, and then later to the Central District of California.

 25           1 1.      On or about October 16, 2019,the Court entered its order directing the United States ~

 26 Trustee to appoint a Chapter 11 trustee.
 27            12.      On or about October 21, 2019,the Court approved the appointment of Michael A.

 28 McConnell as the Chapter 11 Trustee for the Debtor's case.
      1573738.1 26932                                       3
Case 9:20-ap-01011-MB            Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34                    Desc
                                 Main Document    Page 4 of 54




  1

  2 The Debtor's Business

  3           13.       Plaintiff is infornled and believes, and based thereon alleges, that the Debtor is a

  4 Colorado corporation authorized to conduct business in the state of California,

  5           14.       Plaintiff is informed and believes, and based thereon alleges, that the Debtor is the

  6 owner and operator of producing oil and gas interests in California.

  7           1S.       Plaintiff is informed and believes, and based thereon alleges, that the Debtor owns

  S an approximately 100% working interest and an average 8S%net revenue interest in several

  9 oilfields in the Santa Maria Valley of Santa Barbara County, North Belridge in Kern County, and

 10 Richfield East Dome Unit in Orange County (the properties in which the Debtor owns the

 1 1 aforementioned working interests and revenue interests shall be referred to as the "Lands").

 12           16.       Plaintiff is informed and believes, and based thereon alleges, that the Debtor has

 13 over 1,000 oil wells on the Lands.

 14

 1 5 The Sub1ect Rights

 16           17.       Plaintiff is informed and believes, and based thereon alleges, that the Debtor's rights

 17 to extract oil and/or gas and/or minerals from the Defendants' properties (the "Subject Rights") are

 18 memorialized in documents recorded in the relevant county recorders' offices.
 19           18.       Plaintiff is informed and believes, and based thereon alleges, that the documents

 20 meiilorializing the Subject Rights are described as oil, gas and/or mineral leases (the "Leases"),

 21   which are listed in Exhibit "2" hereto along with the known names and addresses of the associated

 22 Defendants.

 23           19,       Under California law, the grant of an oil and gas lease is the grant of a real property

 24 interest. When the right to extract oil and gas from the land is severed from ownership of the land

 25 and separately held, as is the case when an oil and gas lease is granted to a lessee, the oil and gas

 26 rights are an incorporeal interest in real property known as a profit a prendre, which is a burden or
 27 encumbrance on the prape~~ty indistinguishable in effect from an easement. Callahan v. Martin, 3

 28 Cal. 2d 110, 118 (1935); Dabney Johnston Oil Corp, v, Walden, 4 Cal. 2d 637,649(1935). In
      1573738.1 26932                                       4
Case 9:20-ap-01011-MB              Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34                   Desc
                                   Main Document    Page 5 of 54




  1 other words, an oil and gas lease is a burden on the fee simple (so-called "surface") rights in the

  2 subject property such that the rights of any "surface owner" are subject to and burdened by:(a)the

  3 rights of the lessee to drill for and produce oil and gas;(b)the rights of the lessee to retain the

  4 substances brought to the surface; that is, an ownership in the oil and gas if, as, and when

  5 produced; and (c)the right, title and interest of the lessee to enter into, occupy, use, and improve

  6 the surface of each and all ofthe subject properties, subject to the applicable lease(s), unit

  7 agreements, or other related agreements affecting that property, insofar as is necessary for the

  8 lessee to conduct its oil and gas operations.

  9            20.        Plaintiff is informed and believes, and based thereon alleges, that the Subject Rights

 10 constitute assets of the estate under section 541 of the Bankruptcy Code.

 11            21.        Plaintiff is actively pursuing the sale of the Subject Rights pursuant to section 363

 12 the Code.

 13            22,        In order to complete the sale of the Subject Rights to a competent operator, the

 14 Plaintiff must determine the estate's rights and obligations with respect to the Subject Rights,

 15 including whether section 365 of the Code applies to the Subject Rights.

 16

 17                                          FIRST CLAIM FOR RELIEF

 18                                  (Declaratory Relief Against All Defendants)

 19            23.        Plaintiff refers to and incorporates herein by reference each and every allegation

 20 cucilained iri paragraphs 1 tluough 22, inclusive, of this Complaint as though fully set forth herein.

 21            24,        There is no known Ninth Circuit authority addressing whether or not section 365 of

 22 the Code applies to rights in California otherwise characterized as oil, gas, and/or mineral leases,

 23 such as the Subject Rights.

 24            25.        However, the Plaintiff believes that California, pre-Code Ninth Circuit(Laugharn v.

 25 Bank ofAm. Nat'l Tr. & Say. Assn,88 F. 2d 551 (9th Cir, 1937)), and court decisions from outside

 26 of the Ninth Circuit support a deterniination that section 365 ofthe Code does not apply to the
 27 Subject Rights.

 28
      1 573738. I 26)32
Case 9:20-ap-01011-MB             Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34                  Desc
                                  Main Document    Page 6 of 54




  1            2b.       In the absence of binding authority under the Code, there is uncertainty, insecurity,

  2 and actual controversy on this issue because the Plaintiff alleges that the Subject Rights are not the

  3 subjects of executory contracts or unexpired leases under section 365 ofthe Code, while one or

  4 more Defendants have asserted, and others are likely to assert, that the Subject Rights are the

  5 subjects of executory conlracls or unexpired leases under section 365 of the Code.

  6            27.       This Complaint for declaratory relief is necessary and appropriate so that the

  7 Plaintiff and Defendants can eliminate the uncertainty, insecurity, and controversy with respect to

  8 the applicability or inapplicabiliCy of section 365 by obtaining a judgment determining that the

  9 Subject Rights constitute property of the estate under section 541 ofthe Code, and are not the

 10 subjects of executory contracts or unexpired leases under section 365 of the Code,

 11

 12            WHEREFORE,Plaintiff prays fox judgment against the Defendants, and each of them, as

 13 follows:

 14

 15            ON THE FIRST CLAIM FOR RELIEF:

 16            1.        Declaration that the Subject Rights constitute property of the estate under section

 17 541 of the Code, and are not the subjects of executory contracts or unexpired leases under section
 18 36S of the Code.

 19 I          2.        For an award of Plaintiff's costs incurred in connection with this Complaint.

 20            3.        For such other and further relief as the Court deems just and proper.

 21

 22 DATED: January 21, 2020                          DAMNING,GILL,ISRAEL & KRASNOrF,LLP

 23

 24
                                                     BY~         /s/Zev Shechtman
 25                                                        ZEV SHECIITMAN
                                                           Attorneys for Plaintiff, Michael McConnell,
 26                                                        Chapter 11 Trustee
 27

 28
        573738.1 26932                                      D
Case 9:20-ap-01011-MB   Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                        Main Document    Page 7 of 54




                          EXHIBIT "1"
Case 9:20-ap-01011-MB              Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                                   Main Document    Page 8 of 54




  1                                                      EXHIBIT ~~1"

  2                                           List Of Additional Defendants

  3
  4 DONNA JEAN AANRRUD,an individual;"
  S RICHARD W. ACKERMAN,Trustee;*
  6 JANE A. ADAMS,an individual;*
  7 JOHN S. ADAMS,an individual;*
  8 CHARLES C. ALBRIGHT,Trustee Under Trust of 5/20/76;*
  9 JANE ELIZABETH ALLEN,an individual;
 10 RUTH LEIGH ALLEN,an individual;
 11   ANDREWS ROYALTY LP, a business entity;
 12 NANCY W. ASHTON,Trustee of The Nancy W. Ashton Revocable Trust;
 13 EST OF SUZANNE LAFORCE BABER, William Baber III Executor;
 14 JEAN F BACAL,Trustee;
 15 SARAH BARBOUR,an individual;
 16 ANDREW BARBOUR,an individual;
 17 JANNA BARBOUR,an individual;
 18 KATHARINE T. BARDIN,an individual;
 19 ANN BARKER,an individual;
 20 BYR.ON BARKER,an individual;
 21 I NELDA J. BAY~~A, Trustee of the Bayha Family Trust;
 22 BCD MINLRLAS LLC,a business entity;
 23 DIANA B. BEDFORD,an individual;
 24 WILLIAM J. BEDFORD,an individual;
 25 BEJAC CONSTRUCTION CO., a business entity;
 26 ADOLPH J. BELASQUEZ, an individual;
 27
 28    The first five names are listed in the caption.



                                                               7
Case 9:20-ap-01011-MB       Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34    Desc
                            Main Document    Page 9 of 54




  1 LINDA D. BELASQUEZ,an individual;
 2 DAVID A. BELL,an individual;
 3 DIANE M. BELL,an individual;
 4 JOANNE I,. BELL,an individual;
 S JUDY L. BELL,an individual;
 6 KENNETH L. BELL,an individual;
 7 OTIS F. BELL,Trustee;
 8 JAMES BET"1IGA, Trustee of the Jarnes O. Bettiga Trust #1; DTD 11/1/78;
 9 BEVERLY HILLS PRESBYTERIAN CHURCH,a business entity;
 10 CODY BISHOP,an individual;
      i FRANK M BOISSERANC,Trustee of the Normal T. Boisseranc F~mly Trust;
 12~ JANET PIERCE BOSTIC, an individual;
 13 SUSAN NOREEN BOYDEN,an individual;
 14 BRADLEY LAND COMPANY,a business entity;
 15 CASEY L. BRANQUINH TRUST,Trusted;
 16 JOHN A, BRANQUINH TRUST,Trustee;
 17 LUKE W.BRANQUINH TRUST,Trustee;
 18 DAVID C BRIGHT, an individual;
 19 BARBARA LAYNE BROWN,an individual;
 20 LANCE H. BROWN,Trustee of The Lance II. Brown Trust;
 21    VIRGINIA BAYHA BUCHANAN,an individual;
 22 SHEANA BUTLER ET AL,an individual;
 23 PAIGE K. BYASSEE TRUST,Trustee;
 24 GARY EDWARD CAIN,an individual;
 25 JOHN JEFFERY CAIN, an individual;
 26 DEANNA T. CALLAN,an individual;
 27 CONSTANCE B, CARTWRIGHT,an individual;
 28 LYN CHADEZ,an individual;


                                                  8
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34       Desc
                          Main Document   Page 10 of 54




 1 CHAMBERLIN OIL LLC,a business entity;
  1
 2 ELIZABETH GRESHAM CHILDRESS, an individual;
 3 KATHLEEN W. CLIFT, an individual;
 4 ROBERT A. CLOSSON,an individual;
 5 SARAH CLOSSON,an individual;
 6 CMT,LLC, a business entity;
 7 JOAN COLLIER TRUST,Trustee;
 8 JAY COLLINS, an individual;
 9 PAMELA COLLINS, an individual;
 10 DAVID E. COMBS,an individual;
 11   JUDITH J. COMBS,an individual;
 12 SUSAN J. CONDIE, an individual;
 13 DANIEL R. CONNOLLY,an individual;
 14 DAVID T, CONNOLLY,an individual;
 15 JANE E. CONNOLLY,an individual;
 16 JOHN CONNOLLY,an individual;
 17 MATHEW CONNOLLY,an individual;
 18 I' THOMAS E, CONNOLLY,an individual;
 19 THE ESTATE OI' MARK D CONNOLY,by its Personal Representative;
 20 MICHELLE L. CORCOL~OT~S,Trustee of Burton J. Twitchell Revocable 'Trust;
 21 CORIAN CROSS HOLDINGS,LP, a business entity;
 z2   FRANCIS T. CORNISH, Trustee for Leo Blochman;
 23 KITTY LEE COX,an individual;
 24 LOUISE L. CRAIG,an individual;
 zs   DOUGLAS S. CRAMER,an individual;
 26 MARY CRANE,Trustee;
 27 STANLEY RAYMOND CRANE,an individual;
 28 MARGARET ANN CROWELL,Trustee;


                                               9
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                          Main Document   Page 11 of 54




  1 D & L CRANE REVOCABLE TRUST DATED 5/23/2000, Trustee;

 2 LAURA LYPPS DANIEL,an individual;

 3 HAROLD H. DAMS,Trustee of the Harold H. David Trust #xx0985;

 4 I DALE H, DAVIS, an individual;

 5 BENITA PELAYO DE MAR'1'1NEZ, an individual;

 6 LUPE G. D~CASAS,an individual;

 7 MUREL A. DENNIS, an individual;

 8 OPAL D. DOMEIKA,an individual;

 9 ANNE DOMONOSKE,an individual;

 10 LOUIS DORADO,an individual;

 1 1 HEIDI DORRIS,Trustee of the ~I. James Hopkins Trust;

 12 ELIZABETH DUCK,an individual;

 13 CLIFF T. DUGGER,Trustee of Janice F Dugger Family Trust;

 14 CLIFFORD DUGGER,an individual;

 15 MARK F. RUGGER,Txustee of Janice F Rugger Family Trust;

 16 LOUISE K. DURKEE,an individual;

 17 DEBRA DURNEY,an individual;

 18 SHARON DURNEY,an individual;

 19~ JEROME BREVOORT DWIGH,an individual;

 20 LELA MINTURN DWIGT-I, an individual;

 21 JONATHAN ASHLEY DWIGHT,an individual;

 22 LORI EDWARDS,Trustee of the Lori Edwards Trust;

 23 ELLER FAMILY TRUST,Trustee;

 24 BARTELO R. ENCINAS,an individual;

 25 ELIZABETH WALLACE ESSER,an individual;

 26 DOMINIC C. ETCHANDY,an individual;

 27 JOHN ETCHANDY,an individual;

 28 LOIS ETCHANDY,an individual;


                                                  10
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34           Desc
                          Main Document   Page 12 of 54




  1 ROBERT ETCHANDY,an individual;

 2 . ALICE M. EVANS,Trustee of the Rick Trust under The Evans Family Trust Dtd 1/20/89;

 3 TZTCHARD V. EVANS,Trustee of the Rick Trust under The Evans Family Trust Dtd 1/20/89;

  4 CANDACE LATNE EVENSON,an individual;

  5 JOHN A. FELICIANO, Trustee of John A. Feliciano Revocable Trust;

 6 LOUISE H. FELICIANO, Trustee of Louise H. Feliciano Revocable Trust;

  7 ADAM B. FIRESTONE, an individual;

  8 LEONARD K. FIRESTONE,DECD Estate of Leonard K. Firestone, by its Personal

  9 Representative;

 10 FRANCIN~ PHILLIPS FISHER, an individual;

 11   CHARLOTTE A. FOSTF.,R, an individual;

 12 DONALD H. FOSTER, an individual;

 13 GEORGE FOSTER, an individual;

 14 HERBERT FOSTER,an individual;

 15 WILLIAM L. FOSTER,an individual;

 16 RUNE FOWLER,Co-Trustees of the P.A. Righetti Trust;

 17 BEATRICE GALEWOOD,an individual;

 18 BRYAN GALEWOOD,an individual;

 19 ~I JANET K. GANONG,an individual;

 20 ESTATE MANUELA G. GARCIA, by its Personal Rcprescntative;
 21   NANITA A. GARCIA,an individual;

 22 CLIFFORD O. GA'rEWOOD,an individual;

 23 GARY B. GATEWOOD,an individual;

 24 I. KENNETH E. GATEWOOD,an individual;

 25 I RICHARD A. GATEWOOD,an individual;

 26 INA V. GATHAS,an individual;
 27 WILLIAM C. GATI-IAS JR., an individual;
  2$ WAT,DO A. GILLETTE, JR., an individual;


                                                  11
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34     Desc
                          Main Document   Page 13 of 54




  1   MILDR.ED SEYMOUR GILLIAN TRUST,Trustee;

 2 HELEN GLASS,an individual;

 3 ARNOLD H. GOLD,TRUSTEE,Trustee of the Hatway Family Q/Tip Trust date 2/18/84;

 4 CHRISTOPHER JOHN CORDON,an individual;

 5 DAVID MURPHY CORDON,an individual;

 6 KATHLEEN N. GRAHAM,an individual;

 7 ANNE E. GRESHAM,an individual;

 8 GARY GRESHAM,an individual;

 9 GAIL GR~SHAM,an individual;

 10 VIRGINIA KESTNER GRISWOLD,an individual;

 11   GRL,LLC,a business entity;

 12 GUARANTEE ROYALTIES INC., a business entity;

 13 BEATRICE F. GUINN,an individual;

 14 CAROLINE G. GWERDER,an individual;
 15 JEFF HALL,an individual;

 16 KATHERINE S. HANBERG,an individual;

 17 WILLIAM HANBERG,an individual;

 18 NANCY W. HANNA,an individual;
 19 KURT C. HARBORDT,an individual;

 20 HELEN HATHAWAY,Ttustee ofthe J.I. IIathaway Family Trust;

 21   JULIAN HATHAWAY,Trustee of the J.I. Hathaway Family Trust;

 22 ANNA HATHAWAY TRUST ACCT.02-0846-30, Trustee;

 23 JOHN AND WINOLA HAZARD REVOCABLE TRUST,Trustee;

 24 WILLIAM I~, HJORTH TRUST,Trustee;
 25 MARY HOEXT~R, an individual;

 26 ~, CAMERON S. HOLMAN TRUST,Trustee;

 27 HOLLY L. HOLMAN TRUST,Trustee;
 28 HEATHER L. HOLMAN TRUST,Trustee;


                                               12
Case 9:20-ap-01011-MB      Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                           Main Document   Page 14 of 54




  1 GR.ETCHEN FROWARD,an individual;
 2 ELIZABETH SUSAN HUNT,an individual;
 3 ANTHONY D. HUNTER,an individual;
 4 DEREK K. HUNTER,an individual;
 5 CARALEE DEAN IVERSON,an individual;
 6 J.P. MORGAN-CHASE,Trustee;
 7 JOHN C. JACKSON TRUST,Trustee;
 8 PETER JACKSON, JR. TRUST', Trustee;
 9 WILLIAM L. JACKSON TRUST,Trustee;
 10 JAMES A BARBOUR TRUST,Trustee;
 1 1 ALLEN DAVID DANES, an individual;
 12 GARY A A. JERMAN,an individual;
 13 SUSAN J. JERMAN,an individual;
 14 DAVID JORDAN,an individual;
 15 JP MORGAN CHASE BANK,Trustee;
 16 FRED M KAY,M.D., an individual;
 17 JOHN PATRICK KEARNEY, Conservator of Est of Patricia Anne Shaw;
 18 C. J. KELLEY, JR., an individual;
 19 EUGENE KENWAY,an individual;
 20 ROIi~RT TC~STNER,an individual;
 21 NANCY LAFORCE KEYES,an individual;
 22 PATRICIA A, KODY,an individual;
 23 JOSEPI~ KRAUS,an individual;
 24 MARK KRAUS,an individual;
 25 JOAN KRAUSE,Trustee of the Frederick C. Krause Trust Two;
 26 ISAAC N. KRAUSHAAR,Trustee of the Kraushaar Trust S.;
 27 PHYLLTS AILEEN KRUGER,an individual;
 28 THF,ODORE KRUGER,an individual;


                                               13
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                          Main Document   Page 15 of 54




  1   W. WATSON LAFORCE JR,, an individual;
 2 MARGARET S. LANDON,an individual;
  3 LANDOWNERS ROYALTY CO., a business entity;
 4 LAOR,a business entity;
  5 JACQUELINE THOMAS LAW,an individual;
  6 MARGARET D. LEA TRUST, Trustee;
  7 MARGARET D. LEE, an individual;
  8 ALICE G. LENZ,an individual;
  9 ROBIN ALLYN LUSH, an individual;
 10 BRETT WILLIAM LUSH,an individual;
 1 1 GEORGE R. LUTON TRUST,Trustee;
 12 NICI~OLAS B. LUTON TRUST,Trustee;
 1 3 BF,NJAMIN RICHARD LYPPS,an individual;
 14 CATHERINE M.LYPFS,Trustee;
 1 S CHARLES NORBERT LYPPS, an individual;
 16 DAVID Vii. LYPPS, an individual;
 17 HEIDI ELI7,ABETH LYPPS,an individual;
 18 JACK J. LYPPS, an individual;
 19 LINDA C. MAHNK~N,Trustee;
 zo   CHARLENE MARIE,an individual;
 21 PAUL MARKLING,an individual;
 22 PHILLIS MARKLING,an individual;
 23 THE MARSHALL FAMILY PLAN,L.P., a business entity;
 24 PATRICIA ANN MARTIN,an individual;
 25 JACK MAXWELL,an individual;
 26 DANIEL MAY,Trustee of the Johnson Trust;
 27 SANDRA D MCENTEE,an individual;
 28 NANCY W. MCGILVRA,an individual;


                                               14
Case 9:20-ap-01011-MB    Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34    Desc
                         Main Document   Page 16 of 54




  1 PAULA MCGINNIS, an individual;

 2 MICHAEL MCLAUGHLIN,an individual;

  3 , ~ SEAN MCLAUGHLIN,an individual;

 4 TIM MCLAUGHLIN,an individual;

  5 BETH MCMANTS,an individual;

 6 LEIG~~ T. MF.,DEMA, an individual;

  7 JAN L. MEYER,an individual;

  8 MILDRED H. HARBORDT TRUST,Trustee;
  ~~ GEORGE MITCHELL, an individual;

 10 SHARFiE MITC~iELL, an individual;

 11   NANCY D. MONIGHETTI TRUST,Trustee;

 12 R. M. MONIGHETTI TRUST,Trustee;

 13 ANNE W. MOODY,an individual;

 14 ESTHER MORALES,an individual;

 1S FREDERICK A. MORELL,Trustee of The Frederick A. Morell Trust;

 16 MICHELE MORETTI,an individual;

 17 THE MORGANTI RANCH,a Limited Partnership;

 18 GARY WAYNE MORLOCK,an individual;
 19 HORACE MORLOCK,an individual;

 20 JANIS L. MORLOCI~,an individual;

 21 MAY H. MORRISON,an individual;

 22 ZACHARY MORRISON,Trustee ofthe Morrison Family Trust-GST Nnn-exempt;

 23 MUNICIPAL SECURITIES COMPANY,a business entity;
 24 JUANITA MLJNOZ, an individual;

 25 JOHN D, NACCARATO,an individual;

 26 TIMOTHY NACCARATO,an individual;
 27 NAESS FAMILY TRUST B, Trustee;
 28 CONSTANCE NAPOLITANO,an individual;


                                              15
Case 9:20-ap-01011-MB    Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                         Main Document   Page 17 of 54




  1 OLGA NEISSER, an individual;

  2 RONALD LEE NEWARK,Trustee ofthe Ronald Newark Family Trust;

  3 SHERRILL LYNN NEWARK,an individual;

 4 RONALD L. NEWARK,an individual;

  5 JOHN S. NEWTON,an individual;

 6 ODYSSF,Y ROYALTIES, L.L.C., a business entity;

  7 PAM OGDF.N,an individual;

  8 JUDY A. OLDHAM,Trustee of the Laura R. Claussen Trust;

  9 ANGIE G. OLIVARES, an individual;

 10 AUDREY OXANDABOURE,an individual;

 1 1 JEFFERY OXANDABOURE,an individual;

 12 MICA-IAEL OXANDABOURE,an individual;

 13 NORMA OXANDABOURE,an individual;

 14 PACIFIC AMERICAN OIL CO., a business entity;

 15 LESLIE C. PAYNE,an individual;

 16 MARK F. PAYNE,an individual;

 17 DAVID ALAN PEARCE,an individual;

 18 JOHN DANA PEARCE,an individual;

 19 MARILYN PESTOLES, Trustee of the Pestolesi Family Trust;

 20 ROBERT A,PESTOLES,Trustee ofthe Pestolesi Family Trust;
 21 PETROROCK,LLC,a business entity;

 22 RALPH A. PHILLIPS, an individual;
 23 li PLACENTIA iJNII'IED SCHOOL DIST, Trustee;

 24 PRESBYTERIAN CHURCH(USA),a business entity;

 25 RAY PR~SCOTT,an individual;

 26 MARTHA PULLEN,an individual;

 27 PAUL PULLEN,an individual;
 28 PiJNTA DE LAGUNA PROPERTIES LLC,a business entity;


                                               16
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                          Main Document   Page 18 of 54




  1 PURSUIT ENERGY CORP., a business entity;

  2 PAULA PYCHE,an individual;

  3 SAMANTHA ANN RAYMOND,an individual;

  4 RDI ROYALTY DISTRTBiJT'nRS INC., a business entity;

  5 ELAINE S REEVES,an individual;

 6 ROY W.REEVES,an individual;

  7 ROSALIND RENOUARD,an individual;

  8 JUDY A. RIGERS, an individual;

  9 TIMOTHY RIGHETTI, Co-Trustees of the P.A. Righetti Trust;

 10 PAUL T. RIGHETTI, an individual;

 11   SUSAN RIGHETTI,an individual;

 12 SALLY BITTER,an individual;

 13 ROBERT D. ETCHANDY TRUST,Trustee;

 14 JAMES R. ROBERTS,an individual;

 15 TERESA ROGERSON,an individual;

 16 ROMAN CATHOLIC ARCHBISHOP OF LOS ANGELES,Trustee;

 17 ROMAN CATHOLIC BISHOP OF ORANGE,Trustee;

 18 THE ROUNDROCK GROUP,a business entity;

 19 CHARLES RUBY JR., an individual;

 20 GRIFFITH L. RUBY, a~1 individual;

 21   SADD FAMILY TRUST,Trustee;

 22 HERNANDO SAMPER,an individual;

 23 SANTA BARBARA COTTAGE HOSPITAL,a business entity;

 24 SANTA BARBARA FOUNDATION,a business entity;

 25 SANTA MARIA JOINT UNION HIGH SCHOOL DIST, a business entity;

 26 THOMAS SCANLON,an individual;

 27 THEODORE A. SCHILLING, an individual;

 28 ANN JENNEY SCHUPP,an individual;


                                                17
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34            Desc
                          Main Document   Page 19 of 54




  1 FRANK P. SCOTT,an individual;

  2 HERBERT DAVID SCOTT, an individual;

  3 ROBERT P. SCOTT,an individual;

  4 ARLINE SEBOURN,Trustee ofthe M,and A. Beeson Trust;

  5 . ALICL SEDWICK,DECD Estate of Alice Sedwick, by ils Personal Representative;

  6 SUSANNA SEDWICK, Trustee;

  7 KATHLEEN C. SEYMOUR,an individual;

  8 JEFFREY SHAFFER MD,an individual;

  9 PAMELA S~~ELLHORN, an individual;

 10 JAMES J. SHELTON,JR, an individual;

 11   ALICE KAREN SHBRRILL, an individual;

 12 N. ETHEL SKIFF, an individual;

 13 CLIFFORD E. SMELSER,an individual;
 14 BARBARA SPENCER,an individual;

 15 JAIMA SPENCER,an individual;

 16 MARIANNE PEARCE SPRINGER,Trustee;

 17 NORMA SPRINGFIELD, an individual;

 18 LOU ANN STEINWAND,Trustee ofthe Steinwand Family Trust;

 19 PAUL J. STEINWAND,Trustee of the Steinwand Family Trust;
 20 EUGENE J. STERN RESIDUARY TRUST, Trustee;

 21 DAVID H. STERN TRUST,Trustee;

 22 DEBORAH R. STERN,an individual;

 23 JOHN L. STERN,an individual;
 24 CLAUDETTE T. STOFFEL, an individual;

 25 STONER FAMILY TRUST,Trustee;

 26 MARJORIE ANNE STRELLMAN,an individual;

 27 SUTHERLAND RESOURCES INC., a business entity;
 28 SHIRLEY S WAN,an individual;


                                                 18
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34     Desc
                          Main Document   Page 20 of 54




  1   ANNE B. TAYLOR,Trustee ofthe William Taylor Family Trst;

    .,VET~INE TAYLOR,an individual;
  2 F

  3 LILLIAN K. TAYLOR,Trustee;

  4 ~ WILLIAM H. TAYLOR,Trustee ofthe William Taylor Family Txst;

  5 ESTATE OF CECIL T. TIIOMAS, JR.; by its Personal Representative

 6 ROBERT S. THOMAS,Trustee;

  7 REBECCA G. THOMPSON,an individual;

  8 CAROL M THOMPSON,an individual;

  9 KRISTINE TOMLINSON,Trustee of the Norman Family Trust;

 10 CAROL A. TRAVIS, an individual;

 1 1 GEORGE R. TUERK,an individual;

 12 ARTHUR LEONARD TUGGY,an individual;

 1 3 AILEEN TWITCHELL,an individual;

 14 DENNIS W. TWITCF~ELL,an individual;

 15 GLENN R. TWITC~~ELL, Trustee of the Frederick M. Twitchell Ts;

 16 JOHN TWITCHELL, an individual;

 17 KYLE T. TWITCH~LL,Trustee of Burton J. Twitchell Revocable Trust;

 18 VALERIE V. TWITCHF,LL, Trustee of Burton J. Twitchell Revocable Trust;
 19 U/W E W PYNE #XX-X3904,Trustee;

 20 CLAUDIA VALENTINE,a.ii individual;

 21   RONALD FRED VAN VLIET, an individual;

 22 VICTORY OIL CO., a business entity;

 23 A. WILLIAM WADSWORTH,an individual;

 24 DOUGLAS D. WALDRON JR, an individual;
 25 DIANE T. WALKER,an individual;

 26 LARRY L. WALLACE JT/WROS., an individual;

 27 MARY L. WALLACE JT/WROS., an individual;
 28 RICHARD A. WALLACE,Trustee of the Richard A. Wallace Trust;


                                                19
Case 9:20-ap-01011-MB    Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34     Desc
                         Main Document   Page 21 of 54




      ARTHUR W. WALLANDER JR., an individual;
 2 WELLS FARGO BANK,Trustee of the Johnston Trust FBO Wm Doughty XX 1758;
 3 CATHERINE WELLS,an individual;
 4 WILLIAM BOYD WELL5,an individual;
 5 JOHN H. WENTS,Doris R. Wents Trustee;
 6 JOHN WERTIN,an individual;
 7 ROBERT EMIL WETZEL, an individual;
  8 THOMAS J. WETZEL, an individual;
 9 TERR.I DENISE WHITLOCK,an individual;
 10 ALICE SEDWICK WOHL,an individual;
 1 1 MARY M, WOHLFORD,an individual;
 12 ESTATE OF EDNA G, YORBA,by its Personal Representative;
 13 FRED J YSLAS,an individual;
 14 DENA ZEPEDA,an individual;
 15 DOROTHEA K ZUCKERMAN,Trustee oftha D.J. Wassner Revocable Trust, 1-24-95;
 16 DOROTHY K.ZUCKERMAN,an individual;
 17 EDWARD K.ZUCKERMAN,an individual;
 18
 19
 20
 21
 22
 23
 24
 2S
 26
 27
 ~g


                                             ►.1
Case 9:20-ap-01011-MB   Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                        Main Document   Page 22 of 54




                          EXHIBIT "2 r'
                                                                                           EXHIBIT "2"



       Frst Name          Middle      Lass Name                    c/o                         Address 1                      City, Siate,Zip                  Lease
                          Name
       Donna              lean        Aanerud                                                     ~523W.CfiRACADOPARKWAY      ESCONDIDO,CA 92025               iREDU
       Richard            W.          Ackerman                    ' RICHARDS W.ACKERMAN TRUST ~ P.O. BOX 559                  DARBY, MT 59829                   REDU
                                                                  i 3-1477                        j
       Jane               A.         Adams                                                          PO BOX 264                YORSA UMDA,CA 92885               REDU
       John               5.         Adams                                                        ~POBOX264                  'YORBALINDA,CA 92885            ,REDO
                                                -     _ ._                                                                                        __       —               -
       CHARLES            C.         ALBRIGHT                                                       729 W.i6th S(REET#68      COSTA MESA,CA 92627               Bel
                                                                                                                                                             ~~ridge
       Jane               Elizabeth  Ailen                                                          2683ALAMEDACIRCLE         CARLSBAD,CA 92009                 REDU
       RUTH               LEIGH     ,ALLEN ~                       i                                PO Box 291                Shandon,CA 92451-0291             RIGHEfTI
                                NDREVJ$ ROYALTY lP                                                  PO BOX 7808               DALLAS,7X 75209                 ~ 621ridg2
       NANCY.             Wes,       tiSHTON                      ~                                 PO BOX 2236               CAREFREE,AZ 85377                 BROWN
                                             -                                                                                -----                                            -
                                                                                                                             ;CHICO,CA 95928                    Belridge
                                                                                                                                                                                                              Case 9:20-ap-01011-MB




                                     EST OF SUZAHNE LAfORCE SABER    WIWAM SABER if! EXECUTOR       30 FAIRVIEW CIRClE
       Jean               F          Baca1                         ~i'HE EPi.EY IRREVOCABLE TRUST 13967 CENTER AVENUE         NORCO,CA 92860                    REdU
                          I           i                                OF 98'
       SARAH                      _ ~ BARBOUR                                          2432 Forge Dr.                     Forest Grove,OR 97116                  Beiridge
       ANDREW                         ' BARBOUR                    ~                   4520 N.Scenic Mountain Dr         ,Tucson,AZ 85750                        Selridge
       JANNA                            BARBOUR                                       '66 Lois St                         Playmouth, NH. 03801                   Belridge
       KATHARINE              T.        BARDIN                                         14402 Old Mission Rd                DACE CRY,FL 33525                     PAYNE
          -                   -- _ -.                                                 r-- -                     __ _                                                       _ _   __
       KATHARINE              T.                                                      !14402 Old Mission Rd                  _
                                                                                                                       _ .DARE   CITY, FL 33525                ~ PAYNE
                                        BARDiN —_  _
       Mn                               Barker                                        ~811WENOTTERRACE                      LAGUNASEApi,CA 92651               jREDU
                                                                                                                                                                                       Main Document




       Byron                     _ Amarker                                             811 WENDTTERRACE                    lA6UNA BEACH,CA 92651                 REDU
        Netda                 J.        8ayha             TRUSTEE OF THE BAYHA FAMILY  4145  SW  TiJAlAT1N AVE              PORTLAND,   OR  97239                REDU
                                                          TRUST
                           BCD Minerlas LLC                DAVID BRIGHT               '61STANDREWS pRCLf                    CRESTED BUTTE, CO 81224              REDU
N-..                     !BEDFORD                                                      617  S. OAK KNOLL AVE.             ,PASADENA,    CA  91106                BROWN
.      DIANE     B.
       WiWAM     J.      ~ BEDFORD                       ,                             1489 POPPY DECK RD                   PASADENA CA 91105                     BROWN
         --.__                                                                                                              Yorba Linda,fA 92887
                           BejaC Construction Co.        'Attn: CAROL BURNIT           5510—  ~a Sepuive8a                                                     IREDU _
                                                                                                                                                           ---i--___
             --  ._ —_ _                                                                                                                                -
       Adolph    !.        Belasquez                    ~_ _                           820 MARION BWO.                      FULLERTON,CA 92635                  I REDU
       Linda      D.       Belasquez                                                   820   MARION  BLVD.                  FULLERTON,   CA  92635                REDU
                                                                                                                                                                                                       Page 23 of 54




       DAVID      A.       BELL                                                        299660NNELLRD                     ~COEURD`ALENE,ID 83814                   RIGHEffI
       DAVID      A.       BELL                                                         2996 60NNELLRD                      COEUR D'AEENE, ID 83814            IARELLANES
                                          _ _                                                                                                           ----
       DAVlD      A.       BELL                                                         2995 BONNElL RD        ~^__         COEUR D'ALENE,ID 83814                CASMA[JA-MORGANTI
       DIANE      M.        BELL                                                       i254 N. CANYON SLVD.                  MONROVIA,CA 91016                    RIGHETTt
       DIANE    ~M          BELL                          ~                    ~~       2
                                                                                        - 54 N. CANYON  BLVD.                MONROVIA,   CA  91016                Al2EUANES~
       DIANE      M. __ _ BELL                                                          254 N. CANYON BLVD.                  MONROVIA,CA 91016                    CASMALll1-MORGANT]
                                                                                                                                                                  —
                                     --- --         ----                                                             -_-1-_       _          _
       JOANNE     L       ;BELL                                                         Z52 N.CANYON BLVD.                ~ MONROVIA,CA 91016                     RIGHETTi
       JOANNE     L,      ~ BELL                                                        252  N. CANYON  BWD.               ~1RUCKEE,CA    %162                 ~ARELLANES
       JOANNE    VL         BELL                                                        252 N.CANYON BLVD.            _ _ MONROVIA,CA 91016                    ~CASMALIA-MORGAMI
       JUDY       L         BELL                                                        PO BOX 9462                         TRUCKEE,CA 96162                       RIGHEl'TI
                                                                                                                                                                                       Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




       JUDY      L          SELL                                                        PO  BOX  9462                       TRUCKEE,  ("A %162               ~CASMAIJA-MORGANR
       JUDY       L         BELL                      A                                 PO BOX 9462                          MONROVIA,CA 91016                  'AREllANES
                                _-- —                                                             --                                -
        KENNETH   L      'BELL                            '                             711  FELLOWSHIP  ROAD                SANTA  BARBARA,
                                                                                                                                        ____   CA 93109
                                                                                                                                                      _          I RiGHEiTI
                                                  ---
                  L         BELL                                                        711 FELLOWSFitP ROAD                 SANTA BARBARA,CA 93109           ~ARELLANES
                                                                                                                                                                                                              Desc




        KENNETH                                                                                                      — -- ------ --          --- -----
        KENNETH   L         BELL                                                       !711 FELLOWSHIP ROAD                  SANTA BARBARA,CA 93109                CASMAEIA-MORGANTI




        HN - EQiIBR 2 .xLtix
                                                                                                        EXH1BlT "2"



                                                                           c/o                              Address 1                             Gty, State, Zio                   Lease
            ; Middle
    First Name         Last Name
              Name
                                                                           c/o SHERRY BELL             _4030LUNA CT                          PLACERVILLE, CA 95667                    RIGHEITI
    OTIS    ~ F.   _i BELL
                                                                       _   c/O SHERRY BElL                4030 LUNA CT                       PIACERViLLf, CA 95667                    ARELLANES
    OTIS _~F._         BEL!
                                                                           c%SHERRY BElL                  4030 LUNAR                         PLACERVILLE, CA 95667                  i CASMAUA-MORGANi'I
    OTIS      F.     j BELL
                                                                                                          8029 North Lee Highway             Raphine,VA 24472                         BETfIGA
    JAMES  ~         ~BETfIGA
                                                                                                          8029 North Lee Highway           ~ Raphine,VA 24472                         BE7TIGA
    LAMES   'P.      ~ BETfIGA
                                                                                                          SOS N. RODEO DRIVE              —BEVERLY HILLS, CA 9Q210                    R16HEfTl
                       BEVERLY HILLS PRESBYTERIAN
                     (CHURCH
                                                                                                            SOS N. RODEO DRIVE                    BEVERLY HILLS, CA 90210          'ARELLANES
                       BEVERLY H1LL5 PRESBYTERIAN
                       CHURCH
                                                                           j                                505 N. RODEO DRNE                     BEVERLY HI{.LS, CA 90210          CASMALIA-MORGANTI
                       BEVERLY HILtS PRESBYfER1AN
                                                                                                                                                                                                                                      Case 9:20-ap-01011-MB




                                       'CHURCH
                                                                                                            1521 QUAIL RUN COURT                  lv10NTEREY,CA 93940_`_            REDU
    Cody      _~_                 _     Bishop       ~                                                           --
                                                             ----- --         -                                                                   SAN CLEMEN7E,CA 92672             REDU
    Frank       M                       Boisseranc                         ~ NORMAN T. 601SSERANC FMLY      ;300 W.PASEO DE CRISTOBAL
                                                                           .TRUST
                                                                                                           ~ 1900 N.TORREY PINES,SU(FE 124        LAS VEGAS,NV 89]A8-2655    REDO
    Janet           Pi
                 --ce                  ~ Bostic
                                                                                                           ;1364 EMERAUDE GLEN                    ESCONDlDO,CA 92029      i REBU
    Susan           Noreen               Boyden
                                                                                                           I P.O. box 1932                        SANTA MARIA,CA 93456—BRADLEY(AND
                                         BRADLEY LAND COMPANY
                                                                                                            ~ P.O. box 1932                       SANFA MARIA,CA 43456       BRADLEY LAND
                                 _..     BRADiEY LAND COMPANY
                                                          _~
         --                                                                ,UO MACFARLANE,FALETfI & CO 115 MICHELTORENA SC.,STE 200               SANTA BARBARA,CA 93101   ~ LIiTTON
    CASEY                   L            BRANQUINH TRUST
                                                                                                                                                                                                               Main Document




                        i                                                  i W.F. lUTO(V,JR., N.L JACKSON,
                                                                                                                                                                                               -_ ..    ----
                                                                               C/O MACFARLANE,FALEfIl & CO 115 MICHELTORENA ST_,SEE 200           SANTA BARBARA,CA 93101             Lll7TON
    10NN                    A.          BRANQUINH TRUST
                                                                               W.F. LUTON,JEL, N.L JACKSON,
                                                                                                                                                  i
N
N                                                                                                                                                     SANTA BARBARA,CA 93101        I LUTTON
    LUKE                i W.            ~ BRANQUINH TRllST                     C/O MACFARlANE, FALEffI & CO 115 MiCHEITORENA ST.,STE 200
                                                                               W.F. LiJTON,JR., N.L JACKSON,
                        i                                                                                                                                                                              - --
             _                                                                                                2770 W. ~NCOLN AVE_ SP#30               Anaheim,CA 92801            iREDU
     ~avid      Bright
                'C
                                                                                                                                                                                                                               Page 24 of 54




                                                         _         _           I            _         _       1326 CALLE GOYA                         dCEAN5IDE,CA 92056       —~KEMP A
     BARBARA     LAYNE    BROWN
                          BROWN                                                                               1326 CALLE GOYA                         OCEANSIDE,CA 92056          I KEMP A
     BARBARA _ LAYNE
                                                                                                              PO BOX 307    _                         LOS OWOS,CA 93441             BROWN
     LANCE     ~H.      EBROWN
                          Buchanan                                               C/o Judy Crookshanks         6380 CresYhaven Drive                   La Nfesa,CA 91942             REDU
     vrginia    f Bayha
                          BUTLER ET AL                                           C/O DAMASCO &ASSOCIATES      505SAWSOME STREET #17x1                 SAN FRANCISCO,CA 9 111-3121   Belridge
     SHEANA T
                          BYASSEE TRUST                                          C/O MACFARLANE, FALETTI & CO 115 MICHELTORENA ST., STE 200           SANTA BARBARA, CA 93101       LUTTON
     PA16E        K.
                                                                                 W.F. LUTON,JR., N.L JACKSON,

                                                                                        _ __ _               ~120SLOA NM'fLANE      _ ~                GRANTS PASS,OR 97527            Belridge
     GARY                   ~ EDWAR~    CAIN
                                                                                                             ~1000CEANO-APT4                           SANTA BARBARA,CA 93109          Belridge
                                                                                                                                                                                                               Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




     JOHN                     JEFFERY   CAIN                       _ --                        - __                                           _          _                                         -
                                      -T       --    --                                                       4041 E. Fanfo( Drive                     PHOENIX,AZ 85028              ~ MC     DIN
     DFANNA                   T.        CALLAN                         ~
                                                                                                              435 EAST 52ND STREET                     NEW YORK, NY 10022              Belridge     _
     CONSTANCE                 B.       CARTWRIGI-~S
                                                                               %                              4585 AVE DE LOS ARBOLES                 ;YORBA UNDA,CA 92886           ~ REDU
     Lyn                                Chadez
                                                                                                                                                       LAS OWOS,CA 93441             jCHAMBERUN
                                                                                                                                                                                                                                      Desc




                            !           CHAMBERLIN OILlLC                                                     P.O. BOX 218
                                                                                                              P.O. BOX 218                            ;P.O. BOX 218                    CHAMBERLI N
                                        CHAMBERUN Oil LLC



     HVI — OOiIBiT 2 .zlvc
                                                                                                     EXHIBIT "2"



                      Middle       Lasi Name                          c/o                                  Address 1                                City, State, rp                            I.edse
         Name
                      Name
                                                                                                            10613 NE 156tH STREET               __ BRUSH PRAIRE, WA 98606                      PAYNE
    ELIZABETH  iGRESIiAM CKIEDRESS
                 GRESHAM   CIifLDRESS                                                                        16b33 Nc 156iH SS___.   REEF              BRUSH PRAIRE,UdA 48506                  PkYNE
    EtIZASETH       .. ---                                                                           -  --                                                                 _-             -   ----
       _ _. _                                                                                         _     6722 E. HQRSESH~E RO:,D                   ;ORANGE,~A 92869                         REDU
    IWthleQn   ,W.         Cliff
                           Cllft                                                                           6722 HORSESHOE ROAD                        ;ORANGE,CA 92869 -----                  !REDU
    Kathleen —euel
                 Wetzel    Cliff                                                                           6722 HORSESkOE ROAD_                        pRANGE, CA 92864                       ~Rf6U
    Kathleen                                                                                                                                                                         _ __            _ _ —
                 A.        Closson                                                                            1093 HWY 12 East                         TOWNSEND,MT 59644-9801                  itEDU
     Robett
                           Ctosson                              __ _                                          _043 Hbti^! 11 Edsi _ _                 __TOWNSEND, MT 59644-9801                REI7U
    Sarah                                                  -               -                          -                                         ----                       --------              —     _
    --- -                    -----                                                                         i19T5     Prell  Roa                        Santa Maria, CA 93454                   LLOYb zEASE
               ~         _ Ctv1T,l.LC _             - --                                 _  _                                   d__.._. ~~.__.-.
                                 CMT, LLC                                                            __, (1975 Preli Road                              Santa Maria. CA 93454                   UA~P LEASE
                                 C7o17. LLC                                                                i 1975 PreEl Raad _ _ .._ ____--.- -_-._--_:_Sang Maria,fA 93454                    LLOYD LEASE
                                                                                                                                                                                               LLOYD t.EASE
                                                                                                                                                                                                                                           Case 9:20-ap-01011-MB




                                 C MT,UC                                                                   !1975 Preil Read                            Santa Maria,CA 93454
                   _ --                           --- _ _ _ — -- - -                   --__-.----1---- ----- - --
                                :oan Coll'FerTrust                                                         !i720A5an luis Drive                        San Luis ObEspo, CA 93401               REDU
                                 Goliins                                c/o Pam Ccilins                    X19 Nlardn Cirde                            PADUCAH, ttY 42001                      RiGHETTI
    lay                 ._. .
                                 Collins                                cJo   Pam         ,
                                                                                    Collirn   ~  _          ~ 19  Martin    Circle                     P~,DUCAN, KY 42 1                       AREUANES
    lay
                                 Collins                    ~ _      _cJo     Pam   Collins                '  19  at~rtin Circle                       PADUCAH, KY 02001                       CASMALIA-MORGAFIT?
    lay                       _
                                 Collins                                 c/o Pam Collins                      19 N^.artin Circle                       PAOUGAH, KY 42001                       RlGHETTI
    Pamela
                                 Co~lans                              {C/O    Pam   Cofli~s                   1S   Mar;in   C~rtie                     PADUCAH, KY 42001                       AREILANES
    Pamela
                                 Collins                              ,c/a Pam Collins                         15 Marin Circle                          PADUCAH,KY 42001                       CASMAUA-MORGAN
                                                                                                                                                                                                      _.__
    Pamela
                                                                                               --_             °. O. BOX 2767                           LONG BEACH,CA 90801                    Belr{dge
     DAVID         ~E-      - --COMBS                            __ ~ ._ _
                                                                                                                                                                                                                    Main Document




                                 CO P.465                       _   _      _                                   2030   E. WELLINGTON     AVENUE         SANTA    ANA,CA 927013182               Helrid e
    1UpITH          J.
       -    ---- _ _ .                                                                                         7.$iCSha:e Cre24 D;~ve                   Reno, NV $9511-4147                   .FSe11
        ISAN        J.           CONDIE                                j
                                 CONDIE                                ~                                       2870 Shale Creek Drive                   Reno, NV H9511-4147                    PA_tvtER STENDEL
        ISAN        J.
                     R.          C~NHfSLIY                                                                     7620   N  EI Dorado  St Apt  195   _     5tockton, CA 95207                     Belridgz
        ~NIEL
N                                                                                                              2168   larch Avenue                   _ Moraga, CA 94556                        Beirid e
w       1VID         T.          CONNOILY                                                                                                         -                                            — -g - -
              --            - ------ _                  -... _------- --                      -                                                                                                6elridge
                     E.           ~ONNOLLY                                                                     2323 Granada Bivc                        Coral Gable,FL 33134-4704
         NE
     JOHN                         COri1Nf7LLY                                                                  2?~  NW    Drake   Road                  bend, OR 97703                          Bel~dge
                                !CONNOLLY                                                                       X1878 Repine Dr.                        Bend, OR 97701                          Belr~dge
     MATHEW
                     E.           CONNU_~~                                                              _____2121 Donald DR #1T                         Moraga CA 9~a~56                        Belrid~e
     7HOh1A5
                                                                                                                                                                                                                                    Page 25 of 54




                                  THE  ESTATE OF  MARK D CONNOLY          'Jviiliam M.Rebero                   9015neath      Lane, Suit¢ 100           SAN  BRUNO,[A 94066                     Beiridge
              — - --------                                                                                      P.Q. Sox 1127 _                         Santa Maria, CJ~1 9345fi                BeW
     MKliEL1E        L            CORCOLEOTES                         i
                                                                     Vi         _                                                                                                                          --
                     L            C~RCOLEOTES                            ~                                      P O Sox 1127                            Santa Maria, CA 93456                  PALM£R STENDEL
     MICHEL.L~
                                _ Conan Goss Hofd'+ngs, LP_          _~ _______~__                             30500 Rancho Viejo Rd.                   San Juan Capirtrano, CA 92675           REDU
     FRANCIS         T.           CORNISH                                                                      jP.p. BOX 1G 37                          ALTURAS,CA 96101                        PALMER STENDE:
                    ~7.~          COR NISH                                                                      P O. BOx    1437                        ALTURAS,CA 95101                        Bell
     FRANCES
                    'lee         ;Cox                                                                           2903MC4018                              YELLVlLLE,AR 72687                      REDU
     Kitty
                     L           ~Cta~g                                                                         30 BURR,~V=_PJUE                         HEMPSTEAD, NY 115542522                REDU
      LouEse
                     5.           CRAMER       __             __                       ___      __ _ _          160  E. 72N0   STREET,  11TH FLOOR       KEW   YORK, NY 10021                  jBROWN
      ppUGLAS
                                                                                                                9564 N. Bl1T+`E ROAD                     LIVE DAK, C.a 95953                   ifleiridge
                                                                                                                                                                                                                    Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




      MARY                        CRF~NE                                                                                                                                                             -    --- -
                    !RAYMOfiID CRANE                              _ _____                     ___ ___ __ 123 LO~IMERAVENl1E                             ~SALINFS,CA 93901 _                    iBe~(/dge
     SSANLEY
     . _— —                      ---                                                                            2,OOa    Deianta~                        Mission Vey,CA 92692                   REDO
      Margar~t        Ann          Crowell
              ^     r              D & L CRANE REVOCABLE TRUST                                                  115b5 Township Road                      Live Oak,CA 95953                      Belridge
                                                                                                                                                     ~
                                                                                                                                                                                                                                           Desc




                                    Dated S/23/20W
                           Lypps    Daniel                                                                  165UNRE5E                                !wE5TSR04!(,Ci' 06498                      REDU
     L=urz



     hM — D(tiiBR Z xlsx
                                                                                                    EXHIBIT "2"



                                                                       c/o                               Address 1                               ,Gty,State,Zip                           Lase
    Frst Name         I Middle   Last Name
                      froame
                                                                WELLS FARGO BANKXX3283           5252 N. BLACKSf4NE AVE.                      (FRESNO,CA9371Q0000                         iBROWN
    HAROLD          H.           DAVIS                                                                                                                                           _--
                                                                                                  6627        Gebser Ct         _ __    __     Reno, NV 89511                               HARBORDT LEASE
    DALE            H.           DAMS
                                                                                                 6     627    Gebser CL                        R
                                                                                                                                             eno,     NV 89511                              HARBORDT LEASE
    DALE        _ H.             DAMS __
                                                                                                 4505 E. PHILO         AVE.                    ORANGE,    CA 92869                          REDU
    Benita          Pela o       De Martinez                                              — -
    -       --- - -                                                                             i 1026        AVE  DEL Pf0 PICO                PLACENTIA,   CA 92670                      , REDU
    Lupe            G.           Decasas
                                                              I                                   1637KfNYONPLACE                              CLAREMONi;CA 91711                         ~KEMPA
    M UREL        ,A.             DENNIS              _
                                                              i                                   1637KENYONPLA            CE                 ,CLAREMONT,CA      91711                       KEMPA
    MUREL         IA              DENNIS                                                                                                ----
                                                                                                i18271SOUTH35             0EAST                CUNTON,    IN 47842-7206                   jBelridge
    OPAL            D.            DOMEIKA
                                                           ~                                     APO BOX 2172                                  VENTURA,CA 93002                               REDU
    Anne          ~               Domonoske
                                                                                                  5U6 VAN         BUREN                        PIACENTIA,   CA  92670                         REDU
    Louis                         Dorado
                                                                                                                                                                    92082                     HOPKINS
                                                                                                                                                                                                                                            Case 9:20-ap-01011-MB




                                  DORRIS                                                          P.O.       BOX  1166                        'VALLEY   CENTER,  CA
    HEIDI
                                                                                                ;P-0. BOX 1166                                 VALLEY CENTER,CA 92082                         HOPKINS
    HEIDI            D            DORRIS
                                                                                                  219 MAMMOTH             SP. LANE              DICKINSON,  TX  77539-4045                 ~KEMP       A
    ELIZABETH                     DUCK
                                                                                                   219      MAMMOTH       SP. LANE              DIpCINSON,  TX  77539-4045                ,KEMP A
    ELIZABETH                   rDUCK                                            -                          _
             --                                        - -                                        622 West Lee Drive                           Santa Maria,CA 93455                       ~Bell
    giff          'T.           'Dugger
                                                                                             __ 622 West Lee           Drive                   Santa   Maria,CA  93455                        PALMER STENDEt
    CUFF          !T.             DUGGER
                                                                 TWITCHELL    AND  WCE            622       West   Lee Drive                   SANTA    MARIA,  CA 93458                       Bell
    CLIFFORD                      Dogger
                                                             —i -
                                                                I T—W tTCHELL AND  RICE           ,622      West   Lee Drive            _      SANTA MARIA,CA 93458                         ', PALMER STENOEL
     WF~ORD       tI-             DU6GER
                               -tI-
                                                                                                  622 West Lee Drnre                            Santa_ Maria,CA 93455                          Bell
     MARK           ! F_         ~Dugger                        ~
                                                                                                                                                                                                                     Main Document




                                                                                                     622     West  Lee Drive                   .Santa  Maria, CA 9 3455                     jPALMERSTENDE   L
     nnaaK          iF.           ~DUGGER                ~
                                                                                                  ~    2892    SU NSET PLACE                                        ---
                                                                                                                                               jLOS ANGELES,CA -90005-3912        _~ -          REDO
     Louise          ~K            Durkee                                              -                       --                         -                                                       —      --     -
                                                                                                       31275_ CHURCH ST.                     ~WHfCEIiAIl,PA 18052                          (Goodwin
     DEBRA                         DURNEY
                                                                                           _ 2713GOLONDRINA WAY                        _ ,PALM SPRINGS,CA 92264                            ~ Goodwin
     SHARON                       4DURNEY
                                                                                                   ~ ; 205    W 88TH  SfREEf  APT.4B _ __       NEW YORK, NY 10024                  __ _ _ ~ BROWN
N    JER~ME          , BREVOORT    DWiGH
                                                                             ____                 ~143GAMBIERSTREET                            ;SAN FRANCISCO,CA 94134                  _ BROWN
     LELA              MINTURN DWIGH
                                                                                                       40115     Si NE        --.              'AUBURN,    WA  98002                       ;BROWN
     JONATHAN          ASHLEY      DWIGHT
                                                                 ,
                                                                 ' Attu: LOR! EDWARDS                  835 W.WARNER RD,St11TE 101-441           GILBERT,AZ 85233                                REDO
     Lori                          Edwards
                                                                                                    ;  P.O.   BOX  1111                         MAKE  FOREST,  CA  92609                   ~REDU
                                   Eller Family Trust __
                                                                                                                                                                                                                                     Page 26 of 54




                                                         -                       -   -             fi124 1J2 W_ SANTA FE             ~         'PLACENTIA,CA 9267x5632                           REDU
     Bartelp           R.-i- Encinas
                                                                                                   ]     .2a55PRO5PECT      ST.                  RIDGEFIELD,CT 68770                           iBROWN
     ELIZ.46ETH        WAlLACE     ESSER
                                                                                                  'S030E.CRESCENT DRIVE                        'ANAHEIM,CA 92807                               iREDU
     Dominic            C.         Etchandy
                                                    __                                              ;12742       E.TRASKAVE.                     C,ARDfNGROVE,    CA  92643-3Q41                 REDU
     John                         'Etchandy
                                                                                                        1405TRADAPLAC       E __               'ANAHEIM,CA 92807                                 ftEDU
      leis                          EYthandy
                                                                   C/O MRJOHN MCCULLOCH                 31550UTH VIA MONTAtdERA                   ANAHEIM,CA 92807{02                         `REDU
      RobeR           !           !Etchandy
                                                                  ~TRUST€ES   OF THE RICKTl2UST          2127   NORTH  FREEMAN                   SANTA   ANA, CA 92706                           REDU
      Alice             M.         Evans
                                                                    UNDER THE EVANS FAMILY
                                                                   TRUST DTD 1/20/89            ~                                               I                                         ~~_..                 __
                                                                   TRUSTEES   OF THE RICK TRUST        i 2127   NORTFt  FREEMAN                   SANTA ANA,CA 92706                            i REDU
                                                                                                                                                                                                                     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




      Alice            i M.         Evans
                                                                                   ~FAMiLY             ~
                                                                                                                                          ~                            _... ._ _.._._~-_
                                                                    TRUST DTD 1/Q
                                                           ----                                                             EMAN                  SANTA ANA,CA 92706                            iREDU
                         Y.         Evans                          ;TftUSTEE50FTH   ERICKTRUST         ~2127NORTHFRE
       Richard
                                                                                                                                                                                                                                            Desc




                                                                   IUNDERTHE    EVANS FAMILY
                                                                  'iRllST DTD 1/20/89




      HVI — EJa118R 2 xlsz
                                                                                                            EXH16fT "2"



                      Middle      Last Name                                 c/o                                  AddrE551                                    City, State, Zip                            :Lease
    First Name
                      Name
                                  Evans                                       TRUSTEES OF THE RICK TRUST            2127 NOR7N FREEMAN                         SANTA ANA, CA 92706                       ~ REDU
    Richard           V.
                                                                               UNDERTHE EVANS FAMILY
                                       ~                                      FRUST DTD 1/20/89
                                          EVENSON                                                               _~                                                                                         LAINE
    CANDACE              ,LAlNE
                                          FELICIANO                        ~                                         PO BOX 3b8                                LOS OWOS,G4 93441                           BROWN
    JOHN ~                       -
                            H.          ~ FELICIANO                         i                                        PO    80X     368                         LOS OLNOS,CA 93441                          BROWN
    LOUtSE               I
                                          FIRESTONE                                                                 X620 McMurray Road                        'BUELLTOlV,CA 93427                          BROWN
    ADAM B.
                                                                    ~_                                               PO BOX 2457                               RANCHO MIRAGE,CA 9227Q1087                i BROWN
    LEONARD             'K.               FIRESTONE
                            Phdt~ps       Fisher                      __    ;                                       X772 KESTERLCOURT                           REDMOND,OR 97756                           RfDU
    Franaoe
                            A.            foster                                                                     5706     CEDAR     IJ~EE, APT #2           WESTMONT,      IL 60559-335                REDU
    Charlotte
                                                                                                                                                                                  FL 3448&942              REDU
                                                                                                                                                                                                                                                        Case 9:20-ap-01011-MB




    Donald                  H.            Foster                                                                    ;5431      NE   3b7H  #5                  ~SfLVER    SPRING,
                                           Foster                  _~                                                    924  5.   ADA  STREFf                  CHICAGO,    IL 60636-1802                  REDU
    George
                          ~                Foster                           {C/O SALLY FOSTER                        %305. MASON AVENUE                       tOAK LAWN,IL 60453-285                       REDO
     Herbert
          -                                                                                                                                                        -               - -. _ -
                                                           -                                                                   R  IDGE ROAD                     BUFORD,GA 30519-371                        REDU
     wiliam                 L _ _ Foster                                     I                             _        139   83   ,                                                                                         ---
                                    _      FOWLER                                                     _              7476 Graciosa Road                         SANTA MARIA,CA 93455                       RIGHET77
     RENE
                                           Galewood                            6371 VAN      BUREN   ST.              P.O.    BOX    56                         A7WOOD,CA 92601-0056                       REDU
     Beatrice
                                       ~Galewood                            ;6371        VAN  BURElJ SL               P.O.    BOX    56                        ;ATWOOD,      CA 92601-0056                 REDU
     Sryan
                                            Ganong                                                                    2307 MYRTLE STREET                   _ i BAKERSFlELD,CA 933Q1                      ! REDU
     Janet                    K.
                                            Estate of Manuela G. Garcia     tDEPARTMENT ~F HEALTH                   ;CASE#1600/55/30                            SACRAMENTO,CA 95814                        REDU
                                                                                                                                                                                                                                 Main Document




                                                                             (SERVICES                                P.O. BOX 2946
                           ~A.            ,Garcia                             ~                                       3353GEORGEfOWIVPL                         SANTACLARA,CA95051-1535                      REDU
     luan'rta
                              O. _       'Gatewood                                                                   11661       BUENA   VISTA                  CORONA,CA 91720                           'REDU
     gifford
                              B .            Gatewood                                                                 1  821     ROAD  72                        PASCO,WA 99301                           ,REDU
     Gary                                                                                                     -            -                   ----                           -                                            --
                                       -f--- _------                                                                                                            SAN JAQNTO,CA 92583                          REDU
     Kenneth                                 Gatewood                                                                 9135.GRAND AVE.,SPACE 35                                                                            ---
                              E. _
                        -t-_ .._----~--                         --                                                                                                                                        ~
                           .q,               Gatewood                        '                      __                 12206MappleStreet                 _ __    Mountain Home,AR      72653 ..__.._ _
                                                                                                                                                                                     _~_                  ~ REDU     ------.
N     Richard
          —_--r--                                -                                                                                                               ANAHEIM,CA 92805-2627                       REDO
      Ina                      V.          ~6athas                             ~                                      631 N. LEMON SL
                   _ _~--                 a                    ----                -                                 ~
      William.           ~C.               jGathas Jr.                                                                 1308 E. ROSEWOOD AVE                      ANAHEIM,U1 92805-1118                     ~ REDU
      WALDd                'A                GILLEffE,lR.                                                              PO    BOX    877                           FRIDAY HARBOR,WA 982560877              ;LLOYD LEASE
               -------                                            -                            ----                                                   ------                                                             - --
                                                                                                                                                                                                                                                 Page 27 of 54




      WALDO                    A           ~ GILlETTE,JR.                                                              PO BOX 877_                                FRIDAY HARBOR,WA 9825Q0877                 LLOYD LEASE
                                              MILDREDSEYMOURGILLJANTRUST '                                             2633 THIRD_      STREET       ____         LA VERNE,CA 91750 __                   _ KEMP A
      HELEN                 ~                GlASS                              i                                    '1241       Kurt Avenue                      Modesto,  CA  95350                        RI6HEffl
                                                      - -_ _-- ------ -                                     --                                                                                                              --
          _ _. ....--- -t--                                                                                          '.1241 Kurt Avenue                         ~ Modesto,CA 95350
      HELEN                                  GLASS                         .~                                                                                                                              ~ AREllANFS ---
                                             GLA55                                                                    11241 Kurt Avenue                           tvlodesio,CA 95350                        IfASMALUsrMOR6ANTl
      HELEN
      Amoid                    H.           , Gold,Trustee                           Haiway Family ~p    Trust date   ' 10842     Alta vew   Drive                Studio  Gty,CA 91604-3901                  REDU
                                                                              ~2f18/&!
      CHRISTOPHER ,JOHN                       GORQON                             i                                    X49015 CedrosGrcle                          La Quita, CA 92253                        Belridge
      DAVID                     MURPHY        GORDON                                                                     P. O.   BOX  3049                        SANTA   CRUZ,CA 95063                     Belridge
                                                                                                                                  _.._
                              ; N.    _ ~ GRAHAM                                                                         1163JONES BAR TRAIL                    ; PWMAS LAKE,CA 95961                     , Beirid
                                                                                                                                                                                                                                 Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




       KATHLEEN
       ANNE                     E.          ~GRESHAM                    --                                           (20412 VINEYARD LANE -- ---v             R 'CASi'ACI CA91384                          PAYNE
                                E.         rGRESHAM                                                                    i 20412 VINEYARD LANE                       CASTAIC CA 91384                         PAYNE
       ANNE
                              j               6RESHAM                             ,                     -^-~ P.O. Box 1017                                       ~ BuelFton,CA 93427                        PAYNE
       GARY                                                                  ----- _ _ _ _---                                            - - ---         _i                      _-                 -             ----
                           -                                                       ~                                     7941 La Rivie2 Drive                     Sauamento,CA 95826                        PAYNE
                                                                                                                                                                                                                                                        Desc




       GAIL                                   GRESIiAM
                                              GRESHAM                              ~                                     7941 La Riviera Drive                  'Sacramento, CA 95826                       PAYNE
       GAiI



     HVI —EXHIBIT 2 xlsx
                                                                                                       EXHIBIT "2"



                                    Last Name                                c/o                          'Address 1                               IGty,State, Tap                    ~ Lease
    First nlame        Middle
                       Name
                                                                                                            P.O. Box 1017                          'Sueilton,CA 93427               PAYNE
                                                                                                            210 HALEY LNE                             WATSONVILLE,fA 95076           Belridge _ __      _
                       KESTNER
                                   GRL, U.0                              I                                  45 Rockefeller Plaza Suite 2401           New York, NY 10111             Bell
                                   GRL, LLC                                                               .45 Rocicefelier Plaza Surte 2401
                                                                                                          '                                           New York, NY 10111            CHAMBERUN
                                   GRL,lLC                                                                  45 Rockefeller Plaza Suite 2401           New Yorfc, NY 10111            KEMP A
                                                                _.
                                   GRL,LLCy                                                                _45 Rockefefier Piaza Suite 2401           New York, NY 10111           ;LUTTON
                                   6RL, LLC                              ~                                   45 RockefeEier Piaza Suite 2401        ~ New York, NY 10111           ;PALMER S7ENDEL
                                   GRL, LLC                                                                 45 Rockefeller Plaza Suite 24Q3           New York, NY 10111             RIGHEiTI
                                   GRL, LLC                                                                  45 Rockefieller Pfaza Suite 24Q1         New York, NY 10111             Thomas
                                   GRL, LLC                              ~                                 X45 Rockefeller Plaza Su'tte 2401       {NewYorf:, NY 10111          ~K ~A -
                                                --                                                —                                                                                ;BROWN
                                                                                                                             Plaza Suite 2401
                                                                                                                                                                                                                                   Case 9:20-ap-01011-MB




                                   GRL,11C      —                                                                   _
                                                                                                           F45 Rockefeller                       _ ~ New York, NY 10111 ~       __.~               _..
                                   GRL, LLC                                                                 ~                                                                        CHAMBERLIN
                                   GRL, LLC                                                                  45 Rockefeller P{aza Suite 2401         New York, NY 10111               ARELLANES
                                   GRL, LLC                                                                  45 Rockefeller Plaza Suite 2401         New York, NY 20111             ~Be[ridge
                                   GRL,LLC                                                                    45 Rockefeller Plaza Suite 2401        New York, NY 10TH              j HARBORDT 1FASE
                                   GR[, LLC                                                                  X45 Rockefeller Plaza Suite 2401        New York, NY 10111               CASMALJA-BONETTI
                                   GRt, LLC                                                                   45 Rockefeller Plaza Suite 2401        Kew York, Mf 10111               CASMALIA-MOR6ANT!
                                                                                                                                                                                   ...--
                                   GRL, LLC                                                                   45 Rockefeller Plaza Suite 2401         New York, NY 10111              Bradley
                                   GRL,LLC                                                                    45 Rockefeller Plaza Su"rce 2401       New York, NY 10111               BEffIGA
                                                                                                                                                                                                —      -
                                                                                                                                                                                                            Main Document




                                   GRL, LLC                                                                   45 Rockefeller Plaza Suite 2401        New York, NY 10311               MCFADDIN
                                                                     -- --                                                                            New York, NY 10111              HOPKINS
                                   GRL !1C                                                                    45 Rockefeller Plaza Suite 2401
                                   GRL, LLC                                                                   45 Rockefeller Plaza Suite 2401         New York, NY SO11Ii            (AINE
                                    GRL, LLC                                                                  X45 RoCkefe[ler Pldza Suite 2401        New York, NY 10211              MORETTI
                                    GRL, LLC                                                                  45 Rotkefefler Plaza Suite 2401         New York, NY 10111       __ _I BRADLEY LAND
N
                                    GRL, LLC                                                                  45 Rodcefelier p(ara Suite 2401       ~ New York, NY 10111              PAYNE
                                                RayafUes Inc.                C/O RICHARD 1. LAUTER &           11801 WSHINGTON BLVD.                  LOS ANGELES, CA 9006G           REDLI
                                                                                                                                                                                                 ----
                                                                                                            6082 RIDGE WAY                          ~ YORBA LINOA,CA 92886            I REDll     __
    i Beatrice
                                                                                                                                                                                                                            Page 28 of 54




                                                                        ~__ _                               6082 RIDGE WAY                            YORBA UNDA,CA 92886               REDU
                                                                         ADVANCED ROYALTY RECOUP            P.O. SOX 242                              WAWUTGROVE,CA 95690             (Goodwin
                                                                         INTST                                                                                                                      -- —
    JEFF        !                    HAEl                                                                   6245 E. OfABLA SUNRISE ROAD             TUCSON,AZ85756                      PAYNE
              _                     ,HALL                                    ~                              6245 E. DIABIA SUNRISE ROAD             TUCSON,AZ85756                    ~ PAYNE
    JEFF
                 S.                  HANBER6                        AsJointTenantwithrightsof               PO BOX 1911                             LOMPOC,CA 93438                   'BROWN
    KATHERINE
                                                                    wrvrvor
                        ~            HANBERG                       ~ASJointTenantwith rights of  PO BOX 1911                                         LOMPOC CA 93438                   BROWN
     WIWAM
                                                                    wrmvor                                                                                          —                        --    --
                            W.   ~NNA         -           --    - -~                            ,300 E.56TH ST., APT 27G                   --        NEWYORK10122                     'RI6HETT1
     NANCY
                                                                                                                                                                                                            Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




     NANCY                  W.      HANNA                                                 -- 300 E.56TH ST., APT 27G                                 NEW YORK 10122                _ARELlANES_,_ —
                                                                                                                                                                              _--~ ICASMALIA-MORGANTI
     NANCY                  W.      HANNA                                                        300 E.56TH ST,APT 276                              ~NEW YORK 1M~~
                                                                     - --                                                                            FREDERICK, MD 21701            NARBORDT LEASE
     KURT                   G     !HARBORDT                                                      14A EASE 3RD STREET
                                                                                                 14A FAST 3RD STREET                                 FREDERICK, MD 21701            HARBORDT LEASE
                                                                                                                                                                                                                                   Desc




     KURT                   G      j HARBORDT




     rive - ew~cis7 2.~Sx                                                                                    6
                                                                                     EXHIBIT "2"



                              last Name                     c/o                           Address 1                           ~ Gty,State, Zip                 Lease
    Frst Name      Eddie
                   Name__.                                                                                         -___. --      __ _.     ---             --.,--- --
                 -__--     _-                                                                _ ---     - ----
                                                                                                FLORENCE  AVENUE              SANTA FE SPRINGS,CA 90670-1404   REDU
    Helen —                   Hathaway —              --   —TRUSTEE,J.LHATHAWAYFAMILY 11854
                                                             TRUST
                             Hathaway                        TRUSTEE,J.I. HATHAWAY FAMILY 11854 FLORENCE AVENUE               SANTA FE SPRINGS,CA 90670-1404   REDU
    Julian
                                                             TRUST
                                                                                          P.O. BOX 226270                     DALLAS,TX 75222-6270           REDU
                             Anna Hathaway TrustAcct02-0846- NORTHERN TRUST BANK OF
                                                             fAilF. N.A.                                                                                   r
                             30
                             JOHN AND WINOLA HAZARD                                       2119 Verde SL                   Bakersfield, CA 93304     ---Goodwin
                              REVOCABLE TRUST                                                                                                              L
                              WILLIAM L HJORT}i TRUST                                    2128 MOUNTAIN VIEW               CHUTA VISTA,CA 91910         _~..~Belridge
                                                                                                       -- -
                                                                                         849 EAST CHARLESTON RD, APT M308 PALO ALTO,   CA 943Q3               _ _ `_
                                                                                                                                                           ~ PAWIERSTENDEL
    MARY                    .HOEXTER _ _
                                     -            _                                           _ - --                             -        — - - —__ ._
                                                                                                                                                             Belt
                                                                                                                                                                                                           Case 9:20-ap-01011-MB




    MARY                     ' HOEXTER                                                   899 EAST CHARLESTON RD, APT M308 PALO ALTO, CA 94303
                               HOLMAN TRUST                 UQ MACFARLANE, FALETTI & CO 115 MICHELTORENA ST., STE 200     SANTA BARBARA,CA 93101             LUTTON
    CAMERON        S.
                                                            W.F. LUTON,JR., N.L JACKSON,

                                 HOLMAN i'RUST              C/O MACFARLANE,FALEfii & CO 175 MICHELTORENA ST., STE 200         SANTA BARBARA,CA 43101           IUTTON
    HOLLY          L
                             I                              W.F. LUTON,lR., N.L. JACKSON,

                                 HOLMAN TRUSF               C/O MACFARLANE, FALEfTI & CO 115 MICHELTORENA SL,57E 200          SANTA BARBARA,CA 93101           LUTTON
    HEATHER         L
                                                            W.F. LUTON,JR., N.L JACKSON,
                                                                                                                                                                                    Main Document




                                                           ~~                             120116TH AVE. N.W.                   SEATTLE, WA 98177               REDO
     Gretchen                  Howard
                               Hunt                                                       1445 SE Division St                  Portland, OR 97202              REDU
     Elizabeth      Susan
                               Hunter                                                     1712 CHEDDAR STREET                  LAS VEGAS NV 89117              REDO
     Anthony        D.
                             ;Hunter                       ~                              15 BLUE RIDGE LANE                   WOODSIDE,CA 94062-250           REDO
N    Derek          K.                     __
J                   Dean     j Iverson                                                    175 CAMILlE R                        ALAMO,CA 94507                  REDU
     Caralee
                             i1.P. MORGAN{H/~SE              ATT: MICHAEL KEARNEY         450 WEST33RD ST.,15TH FLOOR          NEW YORK, NY 10041              ARELLANES
                                                             REF:030057 NASSAU ASSOC-
                                                             SABA
                                                                                                                                                                                                    Page 29 of 54




                                 J.P. MORGAN-CH,4SE          ATT: MICiiAEt KEARNEY        450 WFST 33RD ST., 15TH FLOOR        NEW YORK, NY 10041              RIGt1E1Tl
                                                             REF:030057 NASSAU ASSOG
                                                             SABA
                                 J.P. MORGAN-CHASE           ATT: MIC4iAEL KEARNEY REF:   450 WEST 33RD ST.,15TH FLOOR         NEW YORK, NY 10041              ~CASMALIA-MORGANTI
                                                             030057 NASSAU ASSOC-SASA

                                 .JACKSON TRUST              C/O MACFAR(ANE,FALEfR & CO i15 MICNELTORENA SL,SfE 200            SANTA BARBARA,CA 93101          LUTTON
         N          G
                                                             W.F. LUTOM,JR., N.L JACKSON,

                                                             C/O MACFARLANE, FALETTI & CO 115 MICHELTORENA ST.,STE 200         SANTA BARBARA,CA 93101          !LUfTON
                                                                                                                                                                                    Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




         ER                      JACKSON,JR. TRUST
                                                             W.F. U1TON,lR., N_L JACKSON,                                                                      ~


                                                             C/O MACFARLANE,FAl.ETTI & CO 115 MICHELTORENA ST.,STE 200          SANTA BARBARA,CA 93101          LUTTON
         LIAM           L        JACKSON TRUST
                                                                                                                                                                                                           Desc




                                                             W.F. LIfTON,1R_, N.L JACKSON,




                                                                                            7
      Hw - owiarr z.~
                                                                                                   EXHIBIT "2"



                                    Last Name                       ~Ic/o                              Address 1                       qty,State, Zip                Lease
    First Name       Middle
                     Name
                                                                     WELLS FARGO TRUST OIL &GAS        P. O. BOX 5383                  DENVER,CO 80217               Belridge
                                     JAMES A BARBOIlR TRUST
                                     Janes                                                             1018 Janes Rd.                  Medford, OR 97501             REDU
    Allen            David
                                     JERMAN                                                            4194 5. VALENTiA STREET         DENVER,CO 80237               Beil
    GARY             A.
                                    ~JERMAN                                                            4194 S. VALENTIA STREET         DENVER,Cd 80237               PALMER STENDEL
    GARY A           A.
                                    MERMAN                                                             4194 S. VALENTIA STREET         DENVER,CO 80237               Bell
    SUSAN            J.
                                    'JERMAN                                                            4394 S.VALENTIASTREEf           DENVER,C080237                PALMERSiENDEL
    SUSAN            J.
                                     Jordan                                                            2922 ECKLfSON STREET            LAKEWOOD,CA 90712             REDU
    David
                                     JP MORGAN CHASE BANK            FJA/O M.l. WORMSBAKER             234 S. Main Street              Willits, CA 95490             ARELLANES
                                                                     ACC#~IX0037
                                    !P MORGAN CHASE BANK             F/Af0 MJ.WORMSBAKER               234 S. Main Street              Willits, CA 95490             RIGNETTt
                                                                                                                                                                                                                 Case 9:20-ap-01011-MB




                                             _                       ACC#Xp00C0037
                                                                       _                                        __                       _               _                       -
                                     JP MORGAN CHASE BANK            F/A/O MJ. WORMSBAKER              234 S. Main SVeet               Willits, CA 95490             'CASMALIA-MORGANTI
                                                                     ACC#)OOOIX0037
                                                                                                        10276 E. NOLINATR.             SCOTCSDALE,AZ 85262           REDO
     Fred            M              jKay, M.D.
                                                              _ _~_                                    11500 NORTH E STREET            SAN BERNARDINO,CA 924Q5       Befl
    ~10HN            PATRICK        ! KEARNEY
                                        KEARNEY                                                       11500 NOR7N E STREET             SAN BERNARDiNO,CA 924Q5       PALMER STENDEL
    'JOHN            PATRICK
                                        KELLEY,Jr.                                                    '3018 N. STREET NW               WASHINGTON, DC 20007          Belridge
     C               1.
                                        KENWAY                                                         145660 CIELITO DRIVE            INDIAN WELLS,CA 92210         Belridge
     EUGENE
                                                                                                       '1261 Bavis Avenue              Concord,CA 94518              Betridge
     ROBERT                         ': KESTNER
                                                                                                                                                                     Betridge
                                                                                                                                                                                          Main Document




                      IAFORCE            KEYES                 ___~                                     1103 NORTH GARLAND STREET       MIDLAND,TX 79703
     NANCY
                                         KODY                     ~                                    :34232 ATTERIDGE PLACE          FREMONT,CA 94555              Belridge
     PATRIClA         A.
                                                                ~~~ T                                  !99TREECRESTCT.                 ROSEViLLE,CA 95678            REDU
     Joseph                              Kraus                                 _ __
                             --      ~       --                                                         6081 HALE AVENUE               CLEARLAKE,CA 95422            REDU
      Mark                            ~I Kraus                    I
                                       ~ Krause                     FREDERICK G KRAUSETRUST             727 EL MIRADOR                  FULLERTON, CA 92835          REDU
N    Joan
                                                                    TWO
                      N.   Kraushaar                                KRAUSHAAR TRUST 8.                  1700 KANOLA ROAD                LA HABRA,CA 90631             REOU
    Isaac
                           Kruger
                      Aileen                                                                           i985ITHACADRNE                   BOULDER,CO 80303              REDU
    Phyllis
                           Kruger                                    ;                                  27981 CALLE VALDES              MISSION VtElO,fA 92692        REDU
    Theodore                                    ___                                      _
    --          -        —
                                                                                                                                                                                                          Page 30 of 54




                  WATSON   LAFORCE 1R.                               '.                                ; PO BOX 353                     MIDLAND TX 79705              Belridge
    W.
                  5.       LANDON                                                                        P.O. BOX 1622                  RANCHO SANTA FE, CA 92067     Bell
    MARGARET
                  S.       LANDON                                                                        P.O. BOX 1622                  RANCHO SANTA FE, CJ\ 92067    PALMER STENDE!
    M ARGARET
                           Landowners Royalty Co.                                                        PO BOX 492150                  LOS ANGELES,CA 90049          REDU
                           LAOR                                                                        ;4640 ADMIRALTY WAY,SUITE 700    MARINA DEL REY,CA 90292       REDU
                                                                                                       ~6490NAHASfREET                  HONOLULU,HI 96816-4918        "Thomas
     JACQUELINE THOMAS ILAW
                  D.       LEE TRUST                                                                     1994 LAS ENpNAS CT.            LOS GATOS,CA 95030            PALMER STENDEL
     MARGARET
                  D.       LEE                                        ;                                  1.944 LAS ENCINAS R.           LOS GATOS,CA 9503b            PALMER STENDEL
     MARGARET
                  D.       LEE                                        ~                                  1944 LAS ENCINAS CT.           LOS GATOS,CA 95030             Bell
     MARGARET
                            MARGARET D. LEE TRUST                     ~                                :,1944 LAS ENCINAS CC.           LOS GATOS,CA 95030             Bell
                                                                                                                                                                                          Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




                   G.      LENZ                                                                          4203 PINENURSTC3RCLE           STOCKTON,CA 95219-1839         Goodwin
     ALSCE
                   ALLYN    LUSH                                          C/O 1ST NATIONAL BANK,        ~,ATTN: ROSERT STAFFORD         AMES,IA 50010                  Belridge
     ROBIN
                                                                          ACCT#038679
                                      LUSH                                                              29 RUE CENTRE                   CHANBLY, QUEBEC               Belridge
                          WILLIAM
                                                                                                                                                                                                                 Desc




     BRETT




     HVI — DWIBR 2.xlsx
                                                                                                         8
                                                                                                EXHIBIT "2"



                                 Last Name                           c/o                             Address 1                             Gty, State, Zip                      ,Lease
    First Name      Middle
    - _. _         !Name
                  --- -                                              C/O MACFARLANE,FALEi'Ti & CO 175 MICHELTORENA ST.,STE 200             SANTA BARBARA,CA 93101               LUTTON
    G EORGE         R.           LUTON TRUST
                                                                     W.F. LUTON,JR., N.L JACKSON,
                     i                                                 _-_ _ - -                -- - ---- -----                                                - -           -r --     ---_--- --
                                -- - - -             --- - - _                                                                             SAf~lTA BARBARA,CA 93101            E.UTTON
    NIC!lOLAS        }B.        LUTON TRUST                          C/O MACFARLANE, FALETTI & CO 115 MICHELTORENA ST., STE 200
                     f                                               W.F. LUTON,IR., N.L JACKSON,
                                i                           _ ----- ---                                              ------_ --            _- _ - -- ---- -
                         ----r------..,_._._       --   -                                                                             FALLBROOK,CA 92028                    I REDU
    Benjamin            Richard tlypps                                                       3074 LAKEMONT DRIVE                                                                                  __ _..
                                                   _ _____~!                                  1499 Oid Mountain Ave.SPC 29            San Jacinto,CA 92583-1029               REDO
    Catherine        ~' M.        Lypps _
                                                                                            i 2680 CANYON CREST DRIVE                ! ESCONDIDO,CA 92027                     REDU
    Charles             Norbert   Lypps
                                               ~                                              6i5 W.FALlBROOK ST.                      FALLBROOK,CA 92028                     REDU
    David               H.        Lypps
                                                                                                                                       OAKLAND,CA 94609-2813                  REDO              _
                                                                                                                                                                                                                                  Case 9:20-ap-01011-MB




    Heidi            jElizabe#h ; Lypps--  _-- -_.      __                                   47237TH STREET#1
                                                                        _                   _4550 Dulin RD_,Space 71                   ESCONDIDQ CA 92026                     REDU
    Jack             IJ.         jlypps                                                                                                                                     ~             _-- --
                                                      _                                       2550 Canei Rd.                           San Luis Obispo,CA 93405             ~REDU
    linda               G         Mahnken
                                                                                            ;329 OSBORNE BEREFT                        VISTA,CA 92084                       IREDU
    Charlene                          Marie
                                          -       --—_--                                       245 NORTH VINE-SUfTE 402                SAF.T LAKE CITY, UT 84103               KEMP A
    PAUL                              MARKLING                         ~
                                                                       ~                       245      NORTH   VINE-SUfTE   402       SALT   LAKE   CITY, UT 84103            KEMP A
    PAUL                              MARKLJN6
                                                                                             '  245     NORTH   VINE-SUITE   4Q2       SALT    LAKE  CITY, UT 84103          ~ KEMP A -.
    PHILLES                         I MARKUNG                _.__..T_     ___
                            ----- _.                                                            245 NORTH VINE-BUTTE 402
    PHI WS           ~             'MARKLING
                               ._--~--...                                                                                        -. 'SALT LAKE CITY,i1T 84103             _ KEMP A --
                                            ----                              -----~ _T..__ ,                                         ; HUNTINGTON       BEACH, CA 92649       Belridge
                     ';             'THE MARSHALL FAMILY PLAN,LP.                              4722      OCEANRIDGE      DRNE
                                                                                                    —                              -                                                     -- _ - -
                                                                                                                                                                                                           Main Document




                                      MARTIN                          +                          24   Haskel                          IGlouster, MA 01930                       Belridge
    PATR4CIA            ANN
                                                                        ~                     ~ 11140 Spnngfieid Pike G447               Gncinnati,OH 45246                    Beiridge
    TACK                              MAXWELL
                                                                                              ~  359    S. Gerhart   Ave         _Los        Mgeles,   CA  90022                REDU
    Daniel           ! ~              May
                                      - -- .___.                                                2    55 Hawks   Hili Rd            _    Scotts  Valley, CA 9506G                REDU
    Sandra            ~D               Mcentee
N                                                                                                        E. Desert   Lane                PHOENIX,    AZ 85042                   REDU
    Nancy               W.             Mcgilvra                                                X3309                                                    --                               ------- ---
                                                                                    ~,            3530   SAN  LORENZO     AVE            BERKELEY,   fA  94707                   REDU
    Paula             ;              , Mcginnis
                                     ; Mdaugfilin                                              ', 3840 N. WOODRtDGE WAY              1FLAGSTAfF, AZ 86004                        REDO
    Michael
                                     ;Mdaughfin                                               !2150      Elden  Ave,   Unit 101        iCOSTA    MESA,   CA 92b27            ,_REDO
    Sean             '                                            --          --___  _                                                                  ---- _-        __         __.-...-----
                                            -                                              _ 771        Aiderwood
                                                                                                                        ~~.__ ____--fi---- Beach,
                                                                                                                      Drive            ~ Newport           CA  92660        ,    REDU
    Tim                                Mclaughlin _
                                                                                                                                                                                                                           Page 31 of 54




                                       Mcmanis                                                 i2806GangesAve                          ~DAMS,CA 95616                            REDU
     Beth
                                       Medema                                       _ __            107 Griffin Ave                    ~fiomaston,6A.3Q286                       REDU
     Leigh               T.
                                       MEYER                                             _ _  '2951       ROCKMONT      AVENUE           Cl.AREMONT,     CA 91711                RIGHETfI
    JAN                  L
                                       MEYER                                                        2951 ROCKMONT AVENUE                 ClAREMONT,CA 91711 _ _ _                CASMALIA-MORfANTI
    ! AN                ,L
                                       MEYER                                                        2951  ROCKMQNT      AVENUE           Ci.AREMONT,
                                                                                                                                             _     _     CA 917? 1 T_      ,     ARELIANFS
    IAN                 ,i.                             -             -+—_~- _ _------i                                 -                                                                    ---
                                                  -                                               I WELLS   FARGO    BANK  SAO           AUSTIN,  TX  78704                    ~ HARBORDT LEASE
                                       MILDftED H. HARBORDTTF.UST
                                                                               __ _______--           PO BOX 41779
                                                                                                     -r--_
                                      MITCHELL                                                        4417TH  AVE.SOUTH               JACKSONVILLE BEACH,fL 32250   KEMP A
     GEORGE            ~                            _..----                           ------.___T      -_                         -- - -.---       _ ._—_----        ---                        --_
                                      MITCHELL                                                       `2000 GIADES ROAD,#206           80CA RATON,FL 33431           KEMP A
     5liARHE
                                                                                                      2000 GLADES ROAD,#206           BOCA RATON,FL 33431           KEMP A
                                      MITCliElL
                                                                                                                                                                                                           Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




     SARAHE
                                      MITCHELL                                                        4417TH AVE.SOUTH               !JACKSONVILLE BEAQi,FL 3225Q ~ KEMP A
     GEORGE
                                                                      IC/O MACFARLANE,FALfTTI & CO 115 MICHELTORENA Sl'., STE 200     SANTA BARBARA,CA 93101        LUTTON
     NANCY                 D.         MONIGHETTI TRUST
                       ~          I                                    W.F. LUTON, JR., N.L JACKSON,
                                                                                                                                                                                                                                  Desc




     raw - oa~iarr Z.~v~
                                                                                                         IXHIBIT„2"



                              Last Name                                  c/o                                   Address 1                                   Gty, State, rp                              Lease
First Name          Middle
                    Name
                              MONIGHETTI TRUST                           C/O MACFARLANE, FALETTI & CO 115 MICHELTORENA ST.,STE 200                         SANTA BARBARA, CA 93101                     LUTTON
R.                  M.
                                                                         W.F. LUTON,IR., N.L JACKSON,

                              MOODY                                ~                       _ _          ~810LE16HTONPOINTRD                               PEMBRQKE,ME 04666                             RIGHEfTI
ANNE               ~W.
                              MOODY                               !                                       810 LEIGHTON PO1NT RD _~ _                    ~ PEMBROKE, ME 04666                  _         CASMALtA-MORGANTI
ANNE                W.
                                                                                                          810LEIGHTONPOINTRD                              PEMBROKE, ME 04665                          j AREL1APiE5
ANNE                W.        MOODY
                            ~ Morales                                                                   ~  3210      AVE  Q                               GALVESfON, _       TX  77550                ~ REDU
                                                                                                                                                                                            _-------F--~...—______.         —.
Esther                                         _--                          -- — --      _      __ __._-- _                            _
                     -   -                                                                                  12397 Rock Ridge Road                         Herndon,VA 20170                            j REDU
Frederick     A.              Morell
                              MOREffi                                                                                             ~_                                                                  ~MORETTI
MICHELE
                            ITHE      MORGANTI   RANCH                 A     LIMITED PARTNERSHIP            P.O.     BOX  2075                            ORCIJiT,        CA 93455                       ARELLAIdES
                                                                                                            P.O. BOX 2075                               ~ORClJTT,CA 93455                                RIGHEffI
                                                                                                                                                                                                                                                            Case 9:20-ap-01011-MB




                              THE MORGANTI RANQi                                                                                                                                        —
                                                                 ~                                                                                      ~ORCUTT,CA            93455  _ _-      _     ~CASMAUA-MORGANTI
                            ,THE MORGANTE RANCH                 _A           UMfTED  PARTNERSHIP          ~ P.O.     BOX  2075  ~_         _ _  __  _
                               Mortock                                                                      15844 BENTIREE ROAD                           POWAY CA 92064                                 REDO
Gary J Wayne
                               Morlock                                                                   j6640 Redwood Dnve#104                           ROHNERT PARK,fA 94928                      U   RED
Horace
                                                                                                            2441     LILY LAN&TRY   CT.              K        A P R  CITY,  U7  84060                 !REDU
Janis        iL                Morlock
                                                                     ~                                      1012 NORTH BRADFORD                           PLACEMIA,
                                                                                                                                                             _               CA 92670-430_             jREDU          _ ,.   __ _.
May_ _ _ _ ~ H•        _     ~ Morriwn                                                         —                                    —             ---
                         -1—                                ----- -~ __._._.~...__ _                                                 Suite 800             Oakland,       CA  94612-3438               ~ PAYNE
ZACHARY      ~                 MORRISON                                                                     1$24     Franklin Street
                               Municipal Securities Company              Attention Linda Von Hannekert- ; Z440 Soda Mountain                               Ashland,OR 97520                               REDO
                                                                          Martin
                                                                                                                                                           Lakewood, WA 98498                              REDU
                                                                                                                                                                                                                                     Main Document




Juanita     ~                   Munoz                               ~                                      j8803 Frances Folsom StSW
                              ' NACCARATO                             j                                  1172AA        SAN  LUIS DRIVE                     San      Luis Obispo,  CA  93401                RIGHETTI
JOHN         ' D.
                                NACCARATO                              ~                                      1720A    SAN  LUIS DRIVE                     San Luis Obispo,CA 93401                    ;ARELLANES
JQHN         _._ D.
                 D                                               ~                                            i720A SAN LUIS DRIV€          ~              San Luis Obispo,CA 93401                    ;CASMAllA-MORGANTi
JOHN                                _ __
                         _ _ NACCARATO                    ~~                                                                                      ---             --                                    r-            —
                                NACCARATO                              I                         _~           3  354  Marina  Cove Circle                   Elk    Grove,  CA   95758                  iARELLANES
l1MOTHY
               ~                NACCARATO                           T                                         3354 Marina Cove Circle                       Elk Grove,CA 95758                          iCASMALIA-MORGANTI
TIMOTHY
               i                Naess Family Trust6                    ~Attn: Richard Naess                   22601AilviewTerrace                           Laguna Beach,CA 92651                           REDO
                                NAPOLITANO                              i                                      P.O.  Box 3103                               Ventura,      CA  93006                    (RIGHETTI
 CONSTANCE
                                NAf'OLffANO                                                                 ', P.O. Box 3103                                Ventura, CA 93006                               ARELLANES
 CONSfANCE
                                                                                                                                                                                                                                                     Page 32 of 54




                                 NAPOlITANO                                                                     P.o. Box 3103                                Ventura,     CA  93006                         CASMAUA-MORGANTI
 CONS7ANCE
                                  NEISSER                                ~                              '      10585   6UTfERFIELD    ROAD           ~IOS           ANGELES,    CA 90064                     Beiridge
 OLGA
 RONALD          LEE              NEWARK                                !                                   '•2101 EAST BEI7ERAVIA RD.                      SANTA MARIA,CA 93454                         I Bradley
                                                                                                                                                                                                                         _ --- -
                 LYNN             NEWARK                                                                        2101 EAST BEffERAYIA RD.                    SANTA MARIA,CA 93454                         ~ Bradley
 SHERRILL
                                  NEWARK                          ~                                             2101 FAST BETTERAVIA R0.                    SANTA MARIA,CA 93454                         ~ Bradley _
 RONALD         ;L
 RONALD          A_               NEWARK                                                                        Sb54llNKS COURT                              MERGED,CA 95340                            .Bradley
                  S.           i NEWTON                                                                       ~ 1159 MAIN STREET                             VANCOUVER BC                                 ~ PAYNE
 JOHN
                               L ODYSSEY    ROYALTIES, LI.0              '           ,       ,_  i    _         8261  S. MONACO    COURT                     ENGLEWOOD,         CA 80112                     PALMER SfENDEL
                                                                                                                8261 S. MONACO COURT                       ~ EN6LEWOOD,CA 80112                           i. Beii
                                  ODYSSEY ROYALTIES,LLC.
                                  Ogden               ~                                                         18120 RIDGEGATE CT.                       {I-GLASTONE,OR 97027                            ~ REUU
 Pam
                                                                                                                                                                                                                                     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




                  A               Oldham_                                                                     X1017   Meadowbrid~e     Dr.  ~              I  Folsom,     CA 95630                           REDO
 Judy
                  G.               Olivares                                                                     5125.LAWENCEAVENUE                     ~FULLERTOfV,CA 92832-251                              REDO
                                                                                                                                                                                                   . _._.,_~_.
 Angie                                 _ _.                -----rt—                                                                              --                                              -                       _~_--
                                   Oxandaboure                             I     _                              P.O.  BOX  599   __          _ i
                                                                                                                                               _              TAHOE      CfTY, CA %145                       RfDU
 Audrey
                                '~ O~ondaboure            _~                                     ~              P.O.80X 6925                          _~TAHOE CITY,CA 96145                                i REOU
                                                                                                                                                                                                                                                            Desc




  Jeffery _ _ j_
                                   Oxandaboure                                                                  17391   ELM                                 i FOUNTAIN       VALLEY,  CA 92708               REDO
  Michael



 HVI - EXHI3IT 2 .xLv~
                                                                                                                 10
                                                                                                       EXN1617 "2"



                                                                         Ic/o                               Addressi                                 City, State, Zip                        Lease
      First Name         Middle   ~tastName
                         Name
       --                                                                             ~18990VISTA DE MONTANAS                                                  MURRIETA,CA 92562 _               4REDU
      Norma                       ~Oxandaboure
                                                                                        10900 WILSHIRE SLVO.,SUITE 1600                                        LOS ANGELES,CA 90024                REDU
                                   Pacific Amerign Oil Co.
                                                                                        614 WEST VISiA CIRCLE                                                 SAhITA MARlA,CA 93454              iPAYNE
     LESLIE             G          PAYNE
                   ---                                                                  614 WEST VfSTA CfRClE                                                 SANTA MARIA,CA 93454                 PAYNE
     LESUE               C.        PAYNE
                                                                                         2430 ROWNG GREEN DR                                                  SANTA MARIA,CA 93455-1525          ~PAYNE
     MARK                F.        PAYNE
                                                                      I                  2430 ROIiJNG GREEN DR                                                 SANTA MARIA,CA 93455-1525         IPAYNE
     MARK                F.              PAYNE                          -- ------- -
                                                                    -                                                                                          WALNUT    CREEK,CA 94596            REDU
                         Alan            Pearce                     __~_       _ ____ _1630   NQRTH MAIN Sl;#230
     David
                                                                                       ~ 1630 NORTH MAIN ST,#230                                               WALNUT CREEK fA 94596               REDU
     David               Alan            Pearce
                                                                                         2926 VfSTAGRANDE                                                      FAIRFIELD,   CA  94533            IREDU
     John                Dana            Pearce              __ __
                                                                                 ~                                ~7926VISfAGRANDE                              FAIRFIELD,CA 94533               !REDU
     John                Dana
                _ _ ._.. _.        _..._ Pearce                                                                                                                         -- -               ----}-_.__ - - _ _
                                                   _ -------                  -t                                                          _                 'ViCi'ORVILLE,CA 92392               ~ REDU
                                                                                                                                                                                                                                                Case 9:20-ap-01011-MB




     Marilyn _                           Pestoles                                i PESTOLESlFANiiLYiR     USf     '9192SVL90X
                                                                                   PESTOLESIFAMILYTRUST           ~9192SVLBOX                                  VIGTORVILLE,CA      92392         ~REDU
     Robert              A.               Pestoles
                                                                                        ---                        5060 CALIFORNIA AVENUE,SUITE 640 BAKERSFIELD, CA 933L~9 _                     jGoafwin
                    -
                    -                --   PeVorock,   LLC                  -_   ..                                                                                                                            -
           _._ ---'              -- ---                                                                            3  530  N. EL DORADO     AVE.      _MAKE           HAVASU CITY, AZ 86405         REDU
     Ralph               A.               Phillips    ~                    _                          _     ~.
                                                                              ~--                              _..._.~
                                                                                                                     1301 E ORANGEfHROPE AVENUE                 PtACENTIA, CA 92870
                                                                                                                                                              I ___                               ' REDU
     ~                         ~          P1aCentia Unified School Dist                                                            ------
                                                                     (USA}                                        ;505   N.  RODEO   DRIVE                      BEVERLY   HILLS, CA  90210       !  RIGHFffI
                                          PRESBYTERIAN CHURCH
                                                                                                                  1505 N. RODEO DRNE                   ..._..   BEVERLY HRLS,CA 90210 v _        ;ARELIANES
                                          PRESBYTERIAN CHURCH {USA) _ _                                 -                                   -         -               r- --
                                                                                                                  '505 N. RODEO DRIVE                           BEVERLY H1LLS, CA 90210           ICASMALIA-MORGANTI
                                           PRESBYTERIAN CHURCH(USA)~
                                                                                                          _
                                                                                                          -        i 560 SNOREPINES                             COOS   BAY,  OR  97420              REDU
      Ray              ~         _       ~ Prescott                       ,. ,                                                                                                  -          --
                                                         --
                                                                                                                                                                                                                         Main Document




                                                                                                                     1621   NO. UNDENDALE AVE.                  Chico,G4 95927                      REDU
      Martha                               Pullen
                                                                                            ~~                     ;1621    NO. LINDENDALE    AVE.   _Chico,           CA   95927                   REDU
      Paul                                 Pullen
                                                                                   CJo    Dorothy Hamilton CPA     1314   E. Chapel Street         T          ;Santa   Maria  ,CA  93454        ~CASMAUA-BONETT      I
                                           PUNTA DE LAGUNA PROPERTfES       LLC
                                                                                                                     314 E Chapel Street                        Santa Maria,c"A 93454               CASMALIA-SONETTI
                                           PUNTA DE LAGUNA PROPEitiIESLLC C/o Dorothy Ham~[ton CPA
                                                                                                                 ~peI314            Street                      Santa Maria,CA 93454              ,tASMAUA-BONETTt
                                                                                                                                                                                                    _..
                        ~— +PUNTA DE LAGUNA PROPERl1ES LLC ~o Dorothy Hamilton CPA                                                                                                                              _— --
w                                          PURSURENERGYCORP         .        ~          _   _                    ~'' P. Q. BOX  671098   __        _
                                                                                                                                                              !DALLAS,__
                                                                                                                                                                         TX _
                                                                                                                                                                              75367                 Belridge
                                                                                                                                                                                                     _ _" _.'
                                                                .._'__                    _
H~          ... . ~   _J..
                                                                                                                     7367 GRACIOSA ROAD                         SANTA MARIA, CA 93455               RIGHETTI
      PAULA                                PYCHE
                                                                                  '~ _~_                       _     1644   LEAH  WAY                     nobles,              CA  93446  _          Bradley
      SAMANTHA            ANN              RAYMOND
                                                ROYACIY  DISTRIBUTORS    iNG                                          P.O. BOX  24116                           TEMPLE,   AZ   85285                 Belridge
                                           RDI
                                                                                                                                                                                                                                         Page 33 of 54




                                                                                                                     626  Bellefontaine  St                      Pasadena, CA 91105                  BROWN
      ELAINE              5                REEVES
                                                                                                                     626 Bel(efontaine St                        Pasadena,CA 91105                   BROWN
      ROY                ; W.               REEVES
                                                                                                                      824  Madison  Avenue                        Baynbridge Island, WA 98110        MCFADDIN
      ROSAUND                               RENOUARD
                                                                                                                      PO BOX 234                 ~__~TSANTA MARIA,CA 93456                           KEMP A
      JUDY                ~A.               RIGERS
                                                                                                                      PO BOX 23A                               !SANTA MARIA,CA 93456                 KEMP A
      J UDY                A.               RtGERS
                                            RIGHET"fl                                                                i7476Graciosa    Road                       SANTA MARIA,CA 33455                 ~,IGHFffI
      TIMOTHY
                                                                                                                     '7476 GRACIOSA ROAD                         SANTA MARIA,CA 93455                 RIGHETTI
       PAUL              !T.                RIGHET71
                                                                                                                      7476 GRACIOSA ROAD                         SANTA MARIA,CA 93455                RIGHETTI
       PAUL               iT.               RIGHETT7
                                                                                                                      7475  GRACiOSA   ROAD                       SANTA MARIA,CA 93455                RIGHETTI
      SUSAN                                 RIGHETTI
                                            RfiTER                                  i                                 3875  Skyline blvd                        ~ Reno, NV  89509-5661               Thomas
                                                                                                                                                                                                                         Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




       SACLY
                                            Robert D.ELcha~dyTnut                      U4SUSAN MCCULLOCH_            1315 VIA MON'fANERA                          ANAHEIM,CA 92807            _     _REDU -- - ---
                          -     --                                                                                    35260
                                                                                                                      X       PAUBA ROAD                          TEMECULA,CA 92592                   REDO      __..
       James                 R.             Roberts                    _                                                                               _                                           -
                    -                         _                                                                       7 15 Ohio St                                VALLElO,  CA  94590                 REDU
       Teresa _ _                           Rogerson
                                                                                                                       3424WILSHIREBLVD                         :LOS ANGELES,CA 90010-2241            BROWN
                                            ROMANCATHOUCARCHBISHOPOF
                                                                                                                                                                                                                                                Desc




                           ~
                                             LOS ANGELES                              j



                                                                                                              11
        HVI -EXtiIBR 2.xlsx
                                                                                                           EXHIBIT "2"



                            Middle       Last Name                            c/o                               Address 1                        City, State, Zip                  Lease
    First Name
                            Name
      - -- — -                                                                                        .2811 EASE VIVA REAL DRIVE                 ORANGE,CA 92867                    REDU
                        ~                Roman Catholic Bishop Of Orange
                                         The Roundrock Group                                           5003 Windy Meadow Drive                   Plano,TX. 75023                    Belridge
                                         TheRoundrockGroup                                       _~5003~ndyMeadowDrive                           Plano,7X.75Q23                     REDll               1
                                         Ru by Jr.----                                                ;1991 WEBSTER Sf.                          PALO ALTO,CA 94301                 REDU            -
    Charles      ~—                                           —                            — __   ---r-------                                       —                                           -   -~
                     —                                                                     __ ___~_1016_RodcRoseLane                             t.nmpoc,CA 93436                  ,REDU
    Gr'rffith     ~L                     Ruby
                                         Sadd Family Trust                                            ~ 1O1005anta Moncia Suite 800              Los Angeles,Ca.90067               REDLI               ;
                                         SAMPER                               ~ C/O DARTER & CO.               `2.1t RUE DE SAUSSURE             SWfTZERLAND                        Bell
    HERNANDO
                                                                                          _ _ _         _.__   `1204 GENEVA                                               _.
      _    _ ._.__. __ —                   _.           --..             --   I
                                         SAMPER                                   C/O DARTER & CO.             12~ RUE DESAUSSURE                S4VITZERtAND                      PALMER STENDEL
    HERNANDO
      ~_
      _                                                                                                        ;1204 GENEVA
                                                                                                               I PO BOX 689                      SANTA BARBARA,CA 93102            BROWN                i
                                                                                                                                                                                                                                   Case 9:20-ap-01011-MB




                                         SANTA BARBARA COTTAGE HOSPITAL
     — __.._...-r—.--            _~__            _        _                         _.
                                                                                                               ,—_15 E. CARILiO ST.              SANTA BARBARA.CA 93101-2780       BROWN
      _ _~ _.__.. _SAr1TA BARBARA    - FOUNDATION-                                    ---
                      Santa Maria Joint Union High School                                                       I                                                                 ^ HOPKINS
              i                                                                                                                                                                           '        _---
                      Dist
                      SCANLON                                                                                  .1539 TAVERN ROAD #44            ALPINE,CA 91901                       PAYNE
    THOMAS
                                          ~ '~' ~''•~                 ~                                        '1539 TAVERN ROAD #49            ALPINE,CA 9]901                       PAYNE
    THOMAS
                 A                        SCHIILING                   ~                                         7253GadwaiiWay                  O'~allon,MO 63368-8048                 Bell
    THEODORE
                 A.                    _ .SCHI W NG                  ~                                          7253 Gadwali Way                O'Fa11on, M0 63368-8048            !PALMER SfENDEL
    THEODORE
                                                                                                                                                                                       Betridge
                                                                                                                                                                                                            Main Document




    ANN          JENNEY                   SCHUPP                      jC/O M N WHlTT1ER CORP.                   1600 HUNTINGTON DRIVE           SOUTH PASADENA,CA 91030
              ;P.                         Scott                                                                 62501 BEAVER LOOP RD. #1 ~V     NORTH BEND,OR 97459                    REDU
    Frank
                     d                    Scott                                                                 1713 PROSPECT ST.               NATIONAL GiY,CA 9205x5150              R£DU
              •,
    Herbert _—a
                 P.                       Scott                                                                 7200 DUNDEE LANE                FALCON, NV 89406                   'REDU
    Robert
                                          Seboum                        TRUSTEE OFTHE M. AND A.                 600 N. CORNELL                IFULLERTON, CA 92210                 iREDU
    Arline          j
w                 _~                                                    BEESON TRUST                  i
                                                                                                  ____.      __.___.__------    _~.___..___ _rtI...__—___..__.          _ —        -i' - _      -----
                                                        ----------_._
N   ALICE           ~                    SEDWICK                        MACFARLANE,FAiEffl & CO.,     i 115 E. MICHELTORENA SE.              (SANTA BARBARA,CA 93101                BROWN
                                                                                  i EXEC
                                                                                                              616 BEi.VEDERE STREET               SAN FRANCLSCO,CA 94117            BROWN
                                                                                                                                                                                                                            Page 34 of 54




                            T—
                            _5EYMOUR                                                                         X77               _                   OAKLAND,
                                                                                                                                                         __ CA 94618_               Belridge
                                                                                                                                                                                          _
     KATHLEEN       G                                                                            _           _ BUCKEYE AVENUE
                             Shaffer MD                                                                       729 BIGHAM CR                        GENEVA,!L 60234                 ; REDU
     Jeffrey - --_,^_ _ _
                                        ~_                                                                   :17032LA KENICE WAY                 ~ YORBA UNDA,CA 928863717         I REDU
     Pamela              T Shelthom
     JAMES         !.        SHELTON,JR                                                                      j136 Ei Camino Drive,Suite 210        Beverly Hilis,CA 90212          'Goodwin
                    KAREN    SHERRILL                                                                        11650 FIST q.ARK AVENUE,SPACE 345     SANTA MARIA,CA 93455             ~ BTadiey
     AiICE            _.  _ _. _.
     N.             ETHEL    SKIFF                                                                             326 N. POINSETTIA PLACE             LOS ANGELES,CA 90036     ~__     ; Belridge
                                                                                       -----
                             SMELSER                                                   __                      4007 EVERTS STREET _                SAN DIEGO CA 92109               ~ Belridge
     CLIFFORD __E.                                                                                                                                                        —
                                                                                                                20 ROXBURY RD ~                    WOODBURY,CT 06798                i MCfAUDIN
                                                                                                              ~ PO BOX 601                         Elk Grove,CA 95759              !RIGHETTI
                                                                                                            APO BOX 601                          ,Elk Grove,CA 95759                  ARE
                                                                                                                                                                                   ANES
                                                                                                                                                                                                            Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




                                                                                                              i PO BOX 601                        ~Eik Grove,CA 95759                 CASMAUA-MORGANTt
                              Pearce                                                                           1 3226 Cage Grande VIS            'San Qemente,CA 915723543            REDU
                                                                                                           —~— —                                                                                      -
                                                                                                               ~6973KOURIEWAY#1912                 HESPERIA,CA92345                   8elridge
                                                                                                                                                                                                                                   Desc




     HV! —ETCH 1617 Z a'iac
                                                                                                                 12
                                                                                                     EXHIBIT "2"



                       Middle         last Name                           c/o                             Address 1                             City, State, Zip                     Lease
    First Name
                       Name                                                                                                                                                                               - -
                       -                                                                                    1214 Warren St                      Placentia, CA 92870-3638             REDU
    Lou                Ann            Steinwand                           Steinwand Family Trust Dtd
                                                                          c/o Paul J. and Lou Ann Steinwnd,
                                                                          Trustees
                 J.          Steinwand                                    Steinwand Family Trust Dtd        1214 Warcen St                      Placentia, CA 92870-3538            jREDU
    Paul
                 ~  _      ~                                              c/o Pau11. and Lou Ann SYeinwnd,
                           '                                Trustees
                             Eugene 1. Stern ResiduaryT~                                              790 Raymwndo Ave.                         Las Altos Ca_ 94024               1REDU
                                                   —              -     ---- —                                                                               ---                                      -
                  --------                                                                            4640 Admiralty Way Ste. 700               Marina Del Rey,Ca 90292             ~ REDll
                             David H. Stern Trust      _. . .--- —
                             Stern                                                               ~12919MontanaAve                      _        Los Angeles,Ca.90049                ~REDll
    I Deborah    R.
                 L           Stem                                                                    ~ 2330 Westwood Blvd Ste. 104              Los Angeles,Ca.90064                  REDO
     John
                                                                                                    ;512 N.NAWfHORNEST.                       jANAtiEiM,CA92805                       Bell
                                                                                                                                                                                                                                       Case 9:20-ap-01011-MB




      CLAUDETTE ~T.        ISTOFFEL
                             Sf
                         _-FFEL                                                                        512 N. HAWTHORNS Sf.        --rANAHEIM,CA 92805                              ; PALMER STENDEL
      CLAUDETTE  T.
                             STONER FAMfLY TRUST             3AME5 G.SANFORD SUCC                   !100 WEST llBERTY ST.STE 900                RENO, NV 89501                   ge i Belrid
           ~    ~
                                                            rTRUSTEE                                 i                                                                 _~_
                             Streliman                       c%CHARLENEMARIE                           3290560RNESfFtEEf                         VISfA,CA 92084      _              ~REDU
      Marjorie   Anne
                                      SUTHERLAND RESOURCES INC.                                        675 Bering Drive,5uize 100                HOUSTON,TX 77057                    ~Belridge
                                                                                                                                                                                                     --
                                      SWAN                                                             18445 NATTERAS STREET #501               TARZANA, CA 91356                  'KEMP A
    SHIRLEY
                                                                                                       18445 HATTERAS                           TARZANA,CA 91356
                                                                                                                        STREET #501 __ ..__" _~r____                                 ~ KEMP A
                                                                                                                                                                          "...__ ~. T._ __ _ _
    SiiiRLEI'                         SWAN            ._   _        _._                                         . ~._.                                                                         __- _
                             _         _.~. ..                                                   __~_______
                                      Taybr                               .TRUSTEES WIWAM TAYLOR    '4650 DULIN RD. SPACE 9                   ~, FALLBROOK, CA 92028-9346            ~ REDU
    Mne                 B.
                                                                                                                                                                                                                Main Document




                                                                          FAMILYTRST
                                          Taylor                                                        322S.IWWOISST.                          iANAHEIM,CA 92805                    REDU
    Eveline
                                          Taylor                          TAriOR TRUSTTAX-ID XX        , P.O.80X 337                             BONSAi1,CA 92003-033                RE W
    tiiBan              K.
                                      i                                   )000(1268
                                          Taylor                          LILLIAN KATHLEEN TAYLOR TRUST 4650 QllLiN RD SPACE 9                  ~ FALLBROOK, CA 9202E-9346           i REDU
    William             Ha
w                                                                         U/W
w                                                                                                                                               FAilBROOK, CA 9202&9346               RE~U
    William             H.                Taylor                          TRUSTEES WflLIAM TAYLOR 4650 DUUN RD.SPACE9
                                                                          FAMILYTRST             ~
                                       Estate of Cecil T.Thomas,!r.                                2959 Eaton Ave.                             San Carlos,CA 94070               Thomas
                                                                                                                                                                                                                                Page 35 of 54




                        S.             Thomas                                                       3920 Wilbur Ave.                          ,San Dieg o,Ca.
                                                                                                                                                          --  92109
                                                                                                                                                                  ----T          REDU        --
    Robert
                        G.            ~THOMPSON                                                     137  Warwick Place                         Soutfi Pasadena,CA 91030        ~
                                                                                                                                                                              ~M       ADDIN    _. ___
    REBECCA
                                       Thompwn                                              _ __      7154 FLORAL CREEK. CIRC.                 MURRtEfCA,CA 92562              i REDU
    Carol               M
    Robert             !               Thomas                       ~                           X2959 Eaton Ave.                               San Carlos,CA 94070      ~~~Thomas
                                       Tomlinson                        NORMAN FAMILY TRUST         2176 Hackamore Dr                         ,Mohave Valley,AZ 86440          , REDU
    Kristine
    CAROL                   A_        ;TRAVIS                                                    'P. O. BOX 2870                               JACKSON,WY 83001                  Beiridge
    GEORGE                  R.        iiUERK                                                         lO Wtnged Fool Lane                        Newport Beath,CA 92660           BROWN
                                                                                                                                                —                        — __                 -        _.
    Arthur                  Leonard    Tuggy                                                        350  E. COLE AVENUE                      +WHEATOId,IL 50187                  REDU
    AILEEN                             7WITQiEII.                    I                               2110 MEAD LANE                           ~SANTA MARIA,CA 93455.           rBeO
                                                                            —-- - -                                                      -                                                            --
                                       TWffCHELL                                                   i 2110 MEAD LANE                           !SANTA MARIA,CA 93455            ;PALMER SfENDEL
    AfLEEN
                                                                                                                                                                                                                Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




                                       TWITCHECL                      ~                              P.O. BOX 1774 __                           MYRTLE CREEK,OR 97457          'Beii
    DENNIS               W.
                                       'iWiTCHELL                                                  `P.O. BOX 1774                          _    MYRTLE CRfElC,OR 97457           PALMER SfENDEi.
    DENNIS               W.                                                                                                                                                   ---                      -
                                       TWITCHELL                                                     4318 UVE OAK LANE                          Caron Gty, NV 89706              Bei!
    GLENN               ~R
                                       TWfTCHEL!                ~_                                   4318 LIVE OAK LANE                         Caron City, NV 89706              Belt
                        jR.
                                                                                                                                                                                                                                       Desc




    GLENN
                                        TWITCHELL                                                    4318 LIVE OAK LANE                         ROCKLIN, CA 95765                PALMER STENDEL
    GLENNt              iR.



                                                                                                            13
     HVl — EXHI3IT 2 xLsx
                                                                                                    EXHIBIT "Z"



    First Name          Middle        (Last Name                       c/o                             iAddress 1                               City, Siate, Zip                 Lease
                        Name                                       ~                                   ~
                                 TWCfCHELI                                                                 P.O_ BOX 2307                    _ ORCUTi',CA 93456                     Bell
    JOHN
    JOHN                         TWffCHELI                         ----                   --_ ~P.O.BOX2307 _ _                    _   __      ORCUTT,CA 93456         - --      iPALMERSTENDEL_.
                                            -- -          --
    Kyle                L        7WffCHELL                                                         P.O. Box 1127                              Santa Maria,CA 93456                 BeU
                        T.       ~   ffCHELL                                                        P.O. Box 1127                             Santa Maria,CA 93456               i PALMER SFENDEL
    KYLE
    VALERIE             V.        TWITCHELL                                                         P.O. Box 1127                             Santa Maria,CA 93456                 Belt
    VALERIE             V.        TWffCHEl1                                                       ~ P.O. Box 1127                             Santa Maria,CA 93456                 PALNSER STENDEL
                                  U/W E W Pyne t1XX-X3904              NORTHERN BANK OFCALIFORNIA f p-O. BQX 226270                           DALLAS,TX 75272                      REDU
                                                                       TRUST                      ~ATfN= TOM RUCKER                                                              j
                                       U/W EW.Pyne #XX-X3904           NORTHERN TRUST BANK OF     `P.O. BOX 226270                              DALLPS,TX 75222                  REDU
                                                                       CALIF                      ?ATiN: TOM Rl3CKER
                                                                                                                                                                                                                                  Case 9:20-ap-01011-MB




                                                           ,SUCCESSORTRUSTEE                                                                                           --     -
                                             -                            —
    CtAUDIA                  'VALENTINE                   ~                            ;320Giff~ew Drrve                        Reno, NV 89523                Belridge
    Ronald      Fred            Van Vliet                                              11401 N. Brighton Street                 La Habra,CA 90631             REDU              l _--
                                  _           _ _ _ --------~-                                                                   -- ----_
                                                                                                                              SAN PEDRO,CA 90731
                                                                                                                                                        -_---- __ _ _ ._ ----
                                                                                                                                                            ~ Beiridge
                                                                                                                                                                                                     -__
                               VICTORY OIl CO.                                  --     ~-222 WEST 6TH STREET SUITf 1010
                               WADSWORTH                   e                  __      __70JANESL                                NEW YORK, NY 10014            RIGHfTfI
    A.--. _ — . WIWAM           -                 -------r--------                                                 - -----                             --                       -
    A           WIWAM          WADSWORTH                   !                            ~70  JAIVEST.          ___          ~NEWYORK,NY       10014           CASMAUA-MORGAM['I
    A.          WILLIAM        WADSWORTH                    ~                           ~70JANE ST.             __          t NEW YORK,NY 10014               ARELLANES
    DOEIGLAS    D.             WALDRON JR                                               1949 Old Ranth Road                  ', SoMang,CA 93463               CASMALJA-MORGANTI
    DOUGLAS     D.            TwALDRON JR                                                9490id Ranch Road                  ;Sohrang,CA 93463                 RIGHEffi
                                                                                                                                                                                                           Main Document




                D .           yWALDRON    JR                                               g4901d Ranch   Road           _   ~  Soivang,
                                                                                                                            t.... _      CA 93463             ARELLANES     _   _.
    DOUGLAS __
                                            _ -----                   ---                       —                                  ....-  --        -----
    DIANE       T.             WALKER                                                   '748OceanvilleRd.                   ;STONING"fON,ME Q4681-9714        CASMAUA-MORGANTI
    DIANE       T.             WALKER                                                      748 Oceanvdle Rd.                ~SfONINGTON, ME 04681     -9714 T..RIGHETTI
                                                                                                                                                                ._ _..    _
     ---._. _.      ---- -- -_: _   _ _ .._          __ __       _~—                                          --- _ _ _- ---~                    -- -
     DIANE      T.             WALKER                                                      7480ceanville Rd.                    STONIN6TON,ME 04681-9714      ARELLANES
                  -  -               - --                                                                                     ~ APSEN CO 81612                REDU
    larty       L              wallaceJt/Wros.                                       ^PO BOX 1146
w                                                                                        i POBOX1146                            APSENCA81612                  REDO
     Mary      'L              WailaceJt/Wros.
     Richard     A.           'Wallace                        RICHARD A WALtACE TRUST   !11792 LOMA LJNDA WAY                   SANTA ANA,CA 92705-3033       REDO
     ARTHUR      W.            WALIA NBERJR                                                104 Welters Bridge Road            ;Roxbury,CT 06783               MCFADDIN
                                Wells Fargo Bank              JOHNSTON  TRUST FBO WM       2222 W. SHAW   #ii                    FRESNO, CA 93711-3407        REDU
                                                                                                                                                                                                                           Page 36 of 54




                         ~                                                 DOUGHTY 801758
    Catfierine            Wefis                                        ~                                   ~1104GATEWOODCT.                       WICHITA, KS 67206               REDU
    wliiam    'BoYd       Weifs                                                                              2855 ACORN STREET                     LEBANON,OR 97355               REDU
    John        H                                                          DORlS R. WENTS TRUSTEE          .122
                                                                                                           -        N. NICHOLSON AVENUE,APT E      MONTERY PARK,CA 91755          REDU    _
                _.      ~Wents_ _                              -                                                                                                                                     --
    lohn                  Wertin                                                                             600 Aldean Place                   ~ Newport Beach,CA 92265          REDO
    Robert    ~ Emil      Wetrei                                   ~_                                          1419 KEEGAN ST_                  ,SANTA ANA,CA 92705               REDU
    Robert      Emii      We~ei                                     ~                                          1439 KEEGAN ST'.                   SANTA ANA,CA 92705              REDU
    Robert      E         Wetzel                                    i                       __                1419 KEEGAN
                                                                                                                        __..__.WAY                SAIV'fA ANA,CA 92701-1624       REDO
    Thomas      1.        Wetzel                                                                           ,2889 COBBLE WAY                        LAKE HAVASU CftY, AZ 86406     REDU
    Thomas      J.       'Wetzel                                                                           12889 COBSLE WAY                      ~ LAKE HAVASU C(TY, AZ 86406      REOU
                                                                                                                                                                                                           Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34




    Thomas      3.        Wetrel                                                                               2889 Cobble Way                     LAKE HAVASU GTY,AZ86~W6         REDO
                                                                                                             ~ P.O Box 277                         Tisomingo,OK 73460            i REDU
    Terri        Denise   Whitlock                                                                                                                                                            —        -
        --- -                         --                                                                                                           HOUSATONIC, MA 01236          ~ BROWN
     AUCE _      SEDWICK ,WOHL                                 i_~_~_                                         i Z2 LANG POND ROAD
                                                                                                                505 SANSOME STREET#1701 _          SAN FRANCISCO,CA 941113721      Belridge
                                                                                                                                                                                                                                  Desc




     MARY_ -~M.__ WONIFORD
                          Estate Of Edna G. Yorba                          c/o MARGARET L. YORBA            5409 E. SUNCREST RD.                'ANAHEIM,CA 92807                  REDU




     HVt — EXfiIBR 2 .xlsx
                                                                                                            14
                                                                           EXHEBIT "2"


                                         ___ __                                Address 1                          City, State, Zip            lease
    First Name            Middle      Last Name   ~(o
                          Name
    Fred                 iJ           Yslas                                    1569 CANFIELD LANE #1              Af~EAHEIM, CA 92805           REDU
                      ~~              Zepeda _    "IWffCHELLAND RICE           1622 Charlie Lane                  Santa Maria, CA 43454         Bell
    DENA _            _..___
    DENA                              Zepeda      TWITCHELLAND RICE            1622 Charlie Lane                  SANTA MARIA,CA 93458        ; PAlMER StENDEL
    Dorothea              K           Zuckerman   0.3. WASSNER REVOCABLE      !812-C KALPATI CIRCLE               CARLSBAD,CA 92008-4159        REDU

                                   _ r            TRUST;1-2495
                  _ _ ___;
    Dorothy              !K          'Zuckerman                               ~ 1012 LOMA VISTA DR.               ~ BEVERLY HILIS, CA 90210   i REDU
    Edward                 K.         Zuckerman   C/O ALDER GREEN HASSOAI &     10990 WILSH[RE BIVD.,16TH FLOOR   iLOS ANGELES,CA 90024       IREDU
                                                  TANKS LLP
              _           K.                                                  !40920 WILSHIRE BLVD,SUITE 1200     LOS ANGELES, CA 90024       i REDU
                                                                                                                                                                                        Case 9:20-ap-01011-MB
                                                                                                                                                                 Main Document




w
                                                                                                                                                                                 Page 37 of 54
                                                                                                                                                                 Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34
                                                                                                                                                                                        Desc




     rm—aa~srrz~
     Case 9:20-ap-01011-MB                          Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34                                            Desc
                                                    Main Document   Page 38 of 54

  B1040(FORM 1040)(12/15)

         ADVERSARY PROCEEDING COVER SHEET                                                         ~~~~1'pROCEEDINGNUMI3FR
                                                                                                 (Court iJse pnfy)
                (Instructions on Reverse)

PLAINTIFFS                                                                         DEFENDANTS DONNA JEAN AANERUD,an individual;
                                                                                                                        an
                                                                                   R[CI-IARD W. ACKERMAN,Trustee; JANE A, ADAMS,
MICHAEL A. MCCONNELL,Chapter 11 Trustee                                            individual; J01-IN S. ADAMS,an individual; CHARLES C.
                                                                                   ALBRIGI-I"t, Trustee Under Trust of 5/20/76; OTHER
                                                                                   DEFENDANTS LISTED ON EXHIBIT "1"HERETO
ATTORNEYS(Firm Name, Address, and Telephone No.)                                   ATTORNEYS(If Known)
DAMNING, GILL,ISRAEL & KRASNOFF,LLP
1901 Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006
310-277-0077
PARTY (Check One Box Only)                           PARTY (Check One Box Only)
❑ Debtor          ❑ U.S. Trustee/B   ankruptcy Admin ❑Debtor      ❑ U.S. TrusteeBankruptcy Admin
❑ Creditor        a Other                            ❑Creditor    ~ Other
~ Trustee                                            ❑Trustee
                                                                                 STATUCES INVOLVED)
CAUSE DI+ ACTTQN(WRITE A BRII~ STATEMENT OF CAUSE OF ACTION,INCLUDING ALL U.S.
Declaratory Relief §§ 105(a), 365, and 541




                                                                     NATURE OF SUIT

                                                                                                            as 2,second alternative cause as 3, etc.)
       (Number up to five(S) boxes starting with lead cause of action as 1, first alternative cause

   rRBP 70~1(~) — Recovery of Money/Property                 ~                ~ ^TRBP 7001(6)— DiscLargeability(continued)
                                                                                 ❑ 61-I~ischargeability - §523(a)(S), domestic support
 ❑ 11-Recovery of money/property • §542 turnover of property
                                                                                 ❑ 68-Dischar~eability -§523(x)(6), willful and malicious injury
 ❑ t2-Recovery of money/property • §547 preference
                                                                                    ❑ 63-Dischargeability - §523(x)(8), shidant loazi
 ❑ 13-Recovery of money/property - §548 fraudulent transfer
                                                                                    ❑ 64-Dischargoability - §523(a)(15), divorce or separation obligation
 ❑ 14-Rocovery of money/property -other
                                                                                        (other than domestic support)
     FRBP 7001(2)— Vnlidlty, Pt3orlty oi~ Cxtent of Lien                            ❑ 65-Dischargeability -other
 ❑ 21-Validity, priority or extent of lien or other interest in property
                                                                                    FRBP 7001(7)— InJunctive Relief
   ~RI3P 7001(3)— Approval of Sale of Yrope~ty                                      ❑ 7~-Injunctive relief —imposition of stay
 ❑ 31•Approval of sale of property of estate and oP a co-owner - §363(h)            ❑ 72-Injunctive relief -- other

  'Y RBP 7001(4)— ObJecdon/Revocutlon of Dlscliarge                                 FRI3P 7001(8)Subordination of Claim or Interest
 ❑ 4l-Objection /revocation of discharge • §727(c),(d),(e)                          ❑ 81-Subordination of clfiim or inleresl

   FRBP 7001(,5)— Revocation of Conflrmatiun                                        FRBP 7001(9)Dedaruto~y Judgmc~►t
 ❑ 51-Revocation ofconfimiation                                                        91•Daclaratory judgment

  'I RI3P 7001(6)— Disclia►•geability                                                FRI3P 7001(10) Determination of Removed Action
 ❑ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims                   ❑ O1-Datennination of removed claim or cause
 ❑ 62-Dischargeability - §523(x)(2), false pretenses, false representation,
       actual fraud                                                                  Other
                                                                                     ❑ SS-SIPA Case 15 U.S.C. §§78uaa et.seq.
 ❑ 67-Dischnrgeability • §523(u)(4), fraud as fiduciary, embezzlemcut, larceny
                                                                                                                                                 in state court
                                                                                     ❑ 02-Other (e.g. other actions thHt wotQd have been brought
                       (continued next column)                                                                          case)
                                                                                           if unrelatod to barilcniptcy

 a Check if this case involves a substantive issue of state law                      ~ Check if this is asserted to be a class action under FRCP 23
 o Check if a,jury trial is demanded in complaint                                    Demand $
 Other Relief Sought



          1572306.1 26891
   Case 9:20-ap-01011-MB                  Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34                                   Desc
                                          Main Document   Page 39 of 54

 B~oao FORM ioao~ ~i2iis>

              BANKRUPTCY CASE IN WHICH TIiIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR HVI CAT CANYON,INC.            BANKRUPTCY CASE NO. 9.19-bk-11573-MB

DISTRICT IN WHICH CASE IS PENDING               DIVISION OFFICE                                           NAME OF JUDGE
CENTRAL DISTRICT OF CALIFORN IA                 NORTHERN DIVISION                                         BARASH
                            RELATED ADVERSARY PROCEEDING(IF ANI~
PI,ATNTiFF                            DEFENDANT                                                           ADVERSARY
                                                                                                          PROCEEDING NO.


DISTRICT IN WHICH ADVERSARY IS PENDING                                  DIVISION OFFICE                    NAME OF JUDGE


SIGNATURE OF ATTORNEY(OR PLAINTIFF)

                                   _
                            `~
 rCi~i~ r~ ~``


DATE                                                                    PRINT NAME OF ATTORNEY(OR PLAINTIFF)

1/21/2020                                                               ZEV SI~ECHTMAN



                                                          INSTRUCTIONS
                                                                                                                                    of
            The filing of a bankruptcy case creates an "estate" tuider the _jurisdiction of the bankruptcy court which consists
                                                   property is located. Because   the bankruptcy    estate  is so extensive and die
  all of the property of the debtor, wherever that
                                                                                                                     There also may be
 ,jurisdiction of the court so broad, there may be lawsuits over the property or properly rights of the estate.
                                                                                             court, it is called an adversary
  lawsuits concerning the debtor's discharge. If such a lawsuit is filed in a bankruptcy
  proceeding.
                                                                                                                    Proceeding
          A party filing an adversary proceeding rr►ust also must complete and file Form 1040, the Adversary
                                                                           ly through   the court's Case  Managemen    t/Electronic
 Cover Sheet, unless the party files the adversary proceeding electronical
                                                          information  on Form   1040  as part of the filing process.)  When
 Case Filing system (CM/ECF). (CM/ECF captures the
                                          basic information  on the adversary  proceeding,   The  clerk  of court needs the
 completed, the cover sheet summarizes
 inforniation to process the adversary proceeding   and prepare required statistical reports on court activity.

                                                                                                                          of pleadings
           The cover sheet :end the ii~forntation contained on it do not replace or supplement the filing and service
                                 law,  the Bankruptcy  Rules, or the local rules of court.  The cover   sheet, which is largely  se~'-
  or other papers as required by
                                                                                                    is not represented by  ~n
  explac~atory, must be completed by the plaintiff's attorney (or by the plaintiff if the plaintiff
  attorney), A separate cover sheet must be submitted to the clerk for each complaint filed.
                                                                                                    on the complaint.
  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear

  Attorneys. Give the names and addresses of the attorneys, if known.
                                                                                                                    defendants.
  Party. Check the most appropriate box in the first column for the plaintiffs and the second colunui for the

  Demand. Enter the dollar amoiuit being demanded in the complaint,
                                                                                                                    form. If the
  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the
                                                                          If the plaintiff is pro se, that is, not represented  by an
  plaintiff is represented by a law firm, a member of the ilrm must sign,
  attorney, the plaintiff must sign.




       1572306.1 26891
Case 9:20-ap-01011-MB   Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                        Main Document   Page 40 of 54




                          EXHIBIT "1"
Case 9:20-ap-01011-MB              Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                                   Main Document   Page 41 of 54




  1                                                       EXHIBIT "1"

 2                                             List Of Additional Defendants

 3
 4 DONNA JEAN AANERUD,an individual;`
 5 RICHARD W. ACKERMAN,Trustee;*
 6 JANE A. ADAMS,an individual;*
 7 JOHN S. ADAMS,an individual;*
 8 CHARLES C. ALBRIGHT,Trustee Under Trust of 5/20/76;*
 9 JANE ELIZABETH ALLEN,an individual;
 10 RUTH LEIGH ALLEN,an individual;
 11 ANDREWS ROYALTY LP, a business entity;
 12 NANCY W. ASHTON,Trustee of The Nancy W. Ashton Revocable Trust;
 13 EST OF SUZANNE LAFORCL I3ABF,R, William Baber III Executor;
 14 JEAN F BACAL,Trustee;
 1S SARAH BARBOUR,an individual;
 16 ANDREW BARBOUR,an individual;
 17 JANNA BARBOUR,an individual;
 18 KATHARINE T. BARDIN,an individual;
 19 ANN BARKER,an individual;
 20 BYRON BARKER,an individual;
 21 NELDA J. BAYI-IA, Trustee ofthe Bayha Family Trust;
 22 BCD MINEIZLAS LLC,a business entity;
 23 I DIANE B. BEDFORD,an individual;
 24 WILLIAM J. BEDFORD,an individual;
 25 BEJAC CONSTRUCTION CO., a business entity;
 26 ADOLPH J. BELASQUEZ,an individual;
 27
 28   " The first five names are listed in the caption.
Case 9:20-ap-01011-MB      Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                           Main Document   Page 42 of 54




  1 LINDA D. BELASQUEZ, an individual;

 ►7 DAVID A. BELL, an individual;

 3 DIANE M. BELL, an individual;

 4 JOANNE L. BELL, an individual;

 5    JUDY L. BELL, an individual;

 6 KENNETH L. BELL, an individual;

 7 OTIS F, BELL, Trustee;

  8 JAMES BETTIGA, Trustee of the James O. Bettiga Trust #1; DTD 11/1/78;

  9 BEVERLY HILLS PRESBYTERIAN CHURCH, a business entity;

 10 CODY BIS~iOP, an individual;

 11 FRANK M BOISSERANC, Trustee of the Norman T, Boisseranc I~mly Trust;

 12 JANET PIERCE BOSTIC, an individual;

 13   SUSAN NOREEN BOYDEN, an individual;

 14 BRADLEY LAND COMPANY, a business entity;

 15   CASEY L. BRANQUINH TRUST, Trustee;

 16 JOHN A. BRANQUINH TRUST, Trustee;

 17 LUKE W, BRANQUINH TRUST, Trustee;

 18 DAVID C BRIGHT, an individual;

 19 BARBARA LAYNE BROWN, an individual;

 20 LANCE H. BROWN, Trustee of The Lance ~~. Brown Trust;

 21 VIRGINIA BAYHA BUCHANAN, an individual;

 22   SI~EANA BUTLER ET AL, an individual;

 23 PAIGE K. BYASSEE TRUST, Trustee;

 24 GARY EDWARD CAIN, an individual;

 25   JOHN JEFPERY CAIN, an individual;

 26 DEANNA T. CALLAN, an individual;

 27 CONSTANCE B. CARTWRIGHT, an individual;

 28 LYN CHADEZ, an individual;


                                                 n
Case 9:20-ap-01011-MB    Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34       Desc
                         Main Document   Page 43 of 54




  1 CHAMBERLIN OIL LI,C, a business entity;

 2 ELIZABETH GRESHAM CHILDR~SS, an individual;

 3 KATHLEEN W. CLIFT, an individual;
 ~~
    ROBERT A. CLOSSON,an individual;

 5 SARAH CLOSSON,an individual;

 6 CMT,LLC,a business entity;

 7 JOAN COLLIER TRUST,Trustee;

  8 JAY COLLINS, an individual;

  9 PAMELA COLLINS, an individual;

 10 DAVID E. COMBS,an individual;

 1 1 NDITH J. COMBS,an individual;

 12 SUSAN J. CONDIE,an individual;

 13 DANIEL R. CONNOLLY,an individual;

 14 DAVID T. CONNOLLY,an individual;

 1 5 JANE E. CONNOLLY,an individual;

 16 JOIN CONNOLLY,an individual;

 17 MATHEW CONNOLLY,an individual;

 18 THOMAS ~. CONNOLLY,an individual;

 19 THE ESTATE OF MARK D CONNOLY,by its Personal Representative;

 20 MICHELLE L. CORCOLEOTES,Trustee of Burton J. Twitchell Revocable Trust;

 21 CORIAN CROSS HOLDINGS,LP, a business entity;

 22 FRANCIS T. CORNISH,Trustee for Leo Blochman;

 23 KITTY LEE COX,an individual;
 24 LOUISE L. CRAIG,an individual;

 25 DOUGLAS S. CRAMLR,an individual;
 26 MARY CRANE,Trustee;
 27 STANLEY RAYMOND CRANE,an individual;

 28 MARGARET ANN CROWELL,Trustee;


                                              5
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                          Main Document   Page 44 of 54




  1 D & L CRANE REVOCABLE TRUST DATED 5/23/2000, Trustee;
 2 LAURA LYPPS DANIEL,an individual;
 3 HAROLD H. DAMS,Trustee ofthe Harold H. David Trust #xx0985;
      DALE H. DAMS,an individual;
      B~NITA PELAYO DE MARTINEZ,an individual;
      LUPE G. DECASAS,an individual;
      MUREL A. DF.NNIS, an individual;
 8 OPAL D. DOMEIKA,an individual;
 9 ANNE DOMONOSKE,an individual;
 10 LOUIS DORADO,an individual;
 1 1 HEIDI DORRIS, Trustee of the H. James Hopkins Trust;
 12 ELIZABETH DUCK,an individual;
 13 CLIFF T. DUGGER,Trustee of Janicc F Dugger Family Trust;
 14 CLIFFORD DUGGER,an individual;
 I S MARK F. DUGGER,Trustee of Janice F Dugger Family Trust;
 16 LOUISE K. DURKEE,an individual;
 17 DEBRA DURNEY,an individual;
 18 SHARON DURNEY,an individual;
 19 JEROME BRF.VOORT DWIG~~, an individual;
 20 LELA MINTURN DWIGH,an individual;
 21   JONATHAN ASHLEY DWIGHT,an individual;
 22 LORI EDWARDS,Trustee of the Lori Edwards Trust;
 23 ELLER FAMILY TRUST,Trustee;
 24 BARTELO R. ENCINAS,an individual;
 25 ELIZABETH WALLACE ESSER, an individual;
 26 DOMINIC C. ETCHANDY,an individual;
 27 JOHN ETCHANDY,an individual;
 28 LOIS ETCHANDY,an individual;


                                                  C~
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34         Desc
                          Main Document   Page 45 of 54




  1 ROBERT ~TCHANDY,an individual;

 2 ALICE M. EVANS,Trustee ofthe Rick Trust under The Lvans Family Trust Dtd 1/20/89;

 3 RICHARD V. EVANS,Trustee ofthe Rick Trust under The Evans Family Trust Dtd 1/20/89;

 4 CANDACE T,ATNE EVENSON,an individual;

 5 JO~~N A. FELICIANO, Trustee of John A. Feliciano Revocable Trust;

 6 LOUISE H. FELICIANO, Trustee of Louise H. Feliciano Revocable Trust;

 7 ADAM B, FIRESTONE, an individual;

 8 lEONARD K. FIRESTONE,DECD Estate of Leonard K. Firestone, by its Personal

 9 Representative;

 10 FRANCINE PHILLIPS FIS~iER, an individual;

 1 1 CHARLOTTE A. FOSTER, an individual;

 12 DONALD I~. FOSTER,an individual;
 13 GEORGE FOSTER,an individual;

 14 HERBERT FOSTER,an individual;

 1S WILLIAM L. FOSTER,an individual;

 16 RENE FOWLER,Co-Trustees of the P.A. Righetti Trust;
 17 BEATRICE GALEWOOD,an individual;
 18 BRYAN GALEWOOD,an individual;

 19 JANET K. GANONG,an individual;

 20 ESTATE MANUELA G. GARCIA,by its Personal Representative;

 21   JUANITA A. GARCIA, an individual;

 22 '~ CLIFFORD O. CrAT~WOOD, an individual;

 23 GARY B. GATEWOOD,an individual;

 24 KENNETH E. GATEWOOD,an individual;
 25 RICHARD A. GATEWOOD,an individual;

 26 INA V, GATHAS,an individual;
 27 WILLIAM C. GATHAS JR,, an individual;
 28 WALDO A. GILLETTE, JR., an individual;


                                                 7
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34     Desc
                          Main Document   Page 46 of 54




  1 MILDRED SEYMOUR GILLIAN TRUST,Trustee;
 2 HELEN GLASS,an individual;
 3 ARNOLD H. GOLD,TRUSTED,Trustee of the Hatway Family Q/Tip Trust date 2/18/84;
 4 CHRISTOPHER JOHN GOR.DON, an individual;
 5 ~ DAVID MURPHY GORDON,an individual;
 6 ~ KAT~iLEEN N. GRAHAM,an individual;
 7 ANNE E. GRESHAM,an individual;
 8 GARY GRESHAM,an individual;
 9 GAIL GRESHAM,an individual;
 10 VIRGINIA KESTNER GRISWOLD,an individual;
 1 1 GRL,LLC,a business entity;
 12 GUARANTEE ROYALTIES INC,, a business entity;
 13 BEATRICE F. GUINN,an individual;
 14 CAROLINE,G. GWF,RDF.,R, an individual;
 15 JEFF HALL,an individual;
 16 KATHERINE S. ~~ANBERG,an individual;
 17 WILLIAM HANBERG,an individual;
 18 NANCY W. HANNA,an individual;
 19 KURT C. HARBORDT,an individual;
 20 HELEN HATHI~WAY,Trustee of the J.T. T~athaway r'amily Trust;
 21 JULIAN HATHAWAY,Trustee of the J.T. Hathaway Family Trust;
 22 ANNA I-IATI~AWAY TRUST ACCT,02-0846-30, Tnistee;
 23 JOHN AND WINOLA HAZARD REVOCABLE TRUST,Trustee;
 24 WILLIAM L. HJORTH TRUST,Trustee;
 25 MARY HOEXTER,an individual;
 26 j CAMERON S. IiOLMAN TRUST,Trustee;
 27 HOLLY L. HOLMAN TRUST,Trustee;
 28 HEATHER L. HOLMAN TRUST,Trustee;
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                          Main Document   Page 47 of 54




 1    GRETCHEN HOWARD,an individual;
 2 ELIZABETH SUSAN HUNT,an individual;

 3 ANTHONY D. HUNTER,an individual;

 4 DEREK K, HiINTER, an individual;

 5 CARALEE DEAN IVERSON,arr individual;

 6 J.P. MORGAN-CHASE,Trustee;

 7 JOHN C. JACKSON TRUST, Trustee;

 8 PETER JACKSON,JR. TRUST,Trustee;

 9 WILLIAM L. JACKSON TRUST,Trustee;

 10 JAMES A BARBOUR TRUST,Trustee;

 11   ALLEN DAVID JANES, an individual;

 12 GARY A A. JERMAN,an individual;

 13 SUSAN J. JERMAN,an individual;

 14 DAVID JORDAN,an individual;
 15 JP MORGAN CHASE BANK,Trustee;

 16 FRED M KAY,M.D., an individual;

 17 JOHN PATRICK KEARNEY, Conservator of Est of Patricia Anne Shaw;

 18 C. J. KELLEY, JR,, an individual;

 19 EUGENE KENWAY,an individual;

 20 ROBERT KESTNER,an individual;

 21 NANCY LAFORCE KEYES,an individual;

 22 PATRICIA A. KODY,an individual;

 23 JOSEPF~ KRAUS,an individual;
 24 MARK KRAUS,an individual;

 25 JOAN KRAUSE,Trustee ofthe Frederick C. Krause Trust Two;

 26 ISAAC N. KRAUSHAAR,Trustee ofthe Kraushaar Trust B,;

 27 PHYLLIS AILEEN KRUGER,an individual;
 28 THEODORE KRUGER,an individual;
Case 9:20-ap-01011-MB    Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                         Main Document   Page 48 of 54




  1   W. WATSON LAFORCE JR,, an individual;

  2 MARGARET S. LANDON,an individual;

  3 LANDOWNERS ROYALTY CO., a business entity;

  4 LAOR,a business entity;

  5 JACQUELINE THOMAS LAW,an individual;

  6 MARGARET D. LEE TRUST,Trustee;

  7 MARGARET D. LEE,an individual;

  8 ALICE G. LENZ, an individual;

  9 ROBIN ALLYN LUSH,an individual;

 10 BRETT WILLIAM LUSH,an individual;

 11   GEORGE R. LUTON TRUST,Trustee;

 12 NICHOLAS B. LUTON TRUST,Trustee;

 13 BENJAMIN RICHARD LYPPS, an individual;

 14 CATHERINE M,LYPPS, Trustee;

 15 CHARLES NORBERT LYPPS, an individual;

 16 DAVID H. LYPPS, an individual;

 17 FiEIDI ELIZABETH LYPPS, an individual;

 1$ JACK J. LYPPS, an individual;

 19 LINDA C. MAHNKEN,Trustee;

 20 CHARLFNE MARIE,an individual;

 21 PAUL MARKLING,an individual;

 22 PHILLIS MARKLING,an individual;

 23 THE MARSHALL FAMILY PLAN,L.P., a business entity;

 24 PATRICIA ANN MARTIN,an individual;

 25 JACK MAXWELL,an individual;

 26 DANIEL MAY,Trustee of the Johnson Trust;

 27 SANDRA D MC~NTEF.,an individual;

 28 NANCY W. MCGILVRA,an individual;


                                               10
Case 9:20-ap-01011-MB   Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34     Desc
                        Main Document   Page 49 of 54




  1 PAULA MCGINNIS,an individual;

  2 MICHf1EL MCLAUGHLTN,an individual;

  3 SEAN MCLAUGHLIN,an individual;

  4 ~ TIM MCLAUGHLIN,an individual;

  5 BETH MCMANIS,an individual;

  6 LEIGH T. MEDEMA,an individual;

  7 JAN L. MEYER,an individual;

  8 MILDRED H. HARBORDT TRUST,Trustee;

  9 GEORGE MITCHELL,an individual;

 10 SHARHE MITCHELL,an individual;

 1 1 NANCY D. MONIGHETTI TRUST, Trustee;

 12 R. M. MONIGIiETTI TRUST, Trustee;

 13 ANNE W. MOODY,an individual;

 14 ESTHER MORALES,an individual;

 15 FREDERICK. A. MORELL,Trustee of The Frederick A. Morell Trust;

 16 MICHELE MOR~TTI,an individual;

 17 THE MORGANTI RANCH,a Limited Partnership;
 18 GARY WAYNE MORLOCK,an individual;

 19 HORACE MORLOCK,an individual;

 20 JANIS L. MORLOCK,an individual;

 21   MAY H. MORRISON,an individual;

 22 ZACHARY MORRISON,Trustee ofthe Morrison Family Trust-GST Nnn-exempt;
 23 MUNICIPAL SECURITIES COMPANY,a business entity;

 24 JUANITA MUNOZ,an individual;

 25 JOHN D, NACCARATO,Dui individual;

 26 TIMOTHY NACCARATO,an individual;
 27 NAESS FAMILY TRUST B, Trustee;
  28 CONSTANCE NAPOLITANO,an individual;


                                               11
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                          Main Document   Page 50 of 54




  1 OLGA NEISSER, an individual;

 2 RONALD LEE NEWARK,Trustee of the Ronald Newark Family Trust;

 3 SHERRILL LYNN NEWARK,an individual;

 4 RONALD L. NEWARK,an individual;

 5 JOHN S. NEWTON,an individual;

 6 ODYSSEY ROYALTIES,L.L.C., a business entity;

 7 PAM OGDEN,an individual;

 8 I~ JUDY A. OLDHAM,Trustee ofthe Laura R. Claussen Trust;

 9 ANGIE G. OLIVARES, an individual;

 10 AUDREY OXANDABOURE,an individual;

 11   JEFFERY OXANDABOURE,an individual;

 12 MICHAEL OXANDABOURE,an individual;

 13 NORMA OXANDABOURE,an individual;

 14 PACIFIC AMERICAN OIL CO., a business entity;

 15 LF,SLIE C. PAYNE,an individual;

 16 MARK F. PAYNE,an individual;

 171 DAVID ALAN PEARCE,an individual;

 18 JOHN DANA PEARC~,an individual;

 19 MARILYN PESTOLES,Trustee of the Pestolesi Family Trust;

 20 ROBERT ~1, PESTOLES, Trustee ofthe Pestolesi Family Trust;

 21 PETROROCK,LLC,a business entity;
 22 RALPH A. P~iILLIPS, an individual;

 23 1'LAC~N'1'lA UNIFIED SCHOOL DIST, Trustee;

 24 PRESBYTERIAN CHURCH(USA),a business entity;

 25 RAY PRESCOTT,an individual;

 ~I MARTHA PULLEN, an individual;
 27 PAUL PUI,LEN, an individual;

 28 PLTNTA DE LAGUNA PROPERTIES LLC,a business entity;


                                                12
Case 9:20-ap-01011-MB      Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34   Desc
                           Main Document   Page 51 of 54




  1 PURSUIT ENERGY CORP., a business entity;

  2 PAULA PYCHE,an individual;

  3 SAMANTHA ANN RAYMOND,an individual;

  4 RDI ROYAT,TY DISTRIBUTORS INC., a business entity;

  S ELAINE S REEVES,an individual;

  6 ROY W. REEVES,an individual;

  7 ROSALIND R~NOUARD,an individual;

  8 JUDY A. RIGERS, an individual;

  9 TIMOT~IY RIGHETTI, Co-Trustees of the P.A. Righetti Trust;

 10 PAUL T. RIGF~F.,TTT, an individual;

 1 1 SUSAN RIGHETTI,an individual;

 12 SALLY BITTER,an individual;

 13 ROBERT D. ETCHANDY TRUST, Trustee;

 14 JAMES R. ROBERTS,an individual;

 15 TERESA ROGERSON,an individual;

 161 ROMAN CATHOLIC ARCHBISHOP OF LOS ANGELES,Trustee;

 17 ROMAN CATHOLIC BISHOP OI' ORANGE,Trustee;

 18 THE ROUNDROCK GROUP,a business entity;
 19 CHARLES RUBY JR., an individual;

 20 GRIFFITH L. RUBY,an individual;

 21   SADD FAMILY TRUST,Trustee;

 22 HERNANDO SAMPER,an individual;

 23 SANTA BARBARA COTTAGE HOSPITAL,a business entity;

 24 SANTA BARBARA FOUNDATION,a business entity;

 25 SANTA MARIA JOINT iJNION HIGH SCIIOOL DIST, a business entity;
 26 THOMAS SCANLON,an individual;

 27 THrODORE A. SCHILLING, an individual;

 28 ANN JENNEY SCHUPP,an individual;


                                                 13
Case 9:20-ap-01011-MB      Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34           Desc
                           Main Document   Page 52 of 54




  1 FRANK P. SCOTT,an individual;

  2 HERBERT DAVID SCOTT,an individual;

      ROBERT P. SCOTT,an individual;

      ARLINE SEBOURN,Trustee of the M. and A. Beeson Trust;

      ALICE SEDWICK,DECD Estate of Alice Sedwick, by its Personal Representative;

      SUSANNA SEDWICK, Trustee;

 7 KATHLEEN C. SEYMOUR,an individual;

  8 JErFRFY SHAFFER MD,an individual;

 9 PAMELA SHELLHORN,an individual;

 io   JAMES J. SH~LTON,JR, an individual;

 11   ALICE KAREN SHERRILL,an individual;

 12 N. ETHEL SKIFF, an individual;

 13 CLIFFORD E. SMELSER,an individual;

 141 BARBARA SPENCER,an individual;

 15 JAIMA SPENCER,an individual;

 16 MARIANNE P~ARCE SPRINGER,Trustee;

 17 NORMA SPRINGFIELD,an individual;

 18 LOU ANN STEINWAND,Trustee ofthe Steinwand Family Trust;

 19 PAUL J. STEINWAND,Trustee of the Steinwand Family Txust;

 20 EUGENE J. STERN RESIDUARY TRUST,Trustee;

 2l   DAVID H, STERN TRUST,Trustee;

 22 DEBORAH R. STERN,an individual;

 23 JOHN L. STERN,an individual;

 24 CLAUDETTE T. STOFFEL,an individual;

 25 STONER FAMILY TRUST,Trustee;
 26 MARJORIE ANNE STRELLMAN,an individual;
 27 SUTHERLAND RESOURCES INC., a business entity;

 28 SHIRLEY SWAN,an individual;


                                                 14
Case 9:20-ap-01011-MB     Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34      Desc
                          Main Document   Page 53 of 54




  1 ANNE B. TAYLOR,Trustee of the William Taylor Family Trst;

 2 EVELINE TAYLOR,an individual;

 3 LILLIAN K. TAYLOR,Trustee;
 4 WIT.LIAM H. TAYLOR,Trustee ofthe William Taylor Family Trst;

 5 ESTATE OF CECIL T. THOMAS,JR.; by its Personal Representative

 6 ROBERT S. THOMAS,Trustee;

 7 R~B~CCA G. THOMPSON,an individual;

 8 CAROL M THOMPSON,an individual;

 9 KRISTINE TOMLINSON,Trustee ofthe Norman Family Trust;

10 CAROL A. TRAVIS,an individual;

 1 1 GEORGE R, TUERK, an individual;

 12 ARTF~UR LEONARD TUGGY,an individual;

 13 AILEEN TWITCI~ELL, an individual;

 14 DENNIS W.TWITCHELL,an individual;

 15 GLENN R. TWITCHELL,Trustee of the Frederick M.Twitchell Ts;

 16 JO~~N TWITCHELL, an individual;
 17 KYLE T, TWITCHELL, Trustee of Burton J. Twitchell Revocable Trust;

 18 ' VALERIE V. TWITCHELL, Trustee of Burton J. Twitchell Revocable Trust;

 19 ~ U/W E W PYNE #XX-X3904, Trustee;

 20 CLAUDIA VALENTINL;, an individual;

 21 RONALD FRED VAN VLIET,an individual;

 22 VICTORY OIL CO., a business entity;

 23 A. WILLIAM WADSWORTH,an individual;

 24 i DOUGLAS D. WALDRON JR, an individual;
 25 DIANE T. WALKER,an individ~ial;

 26 LARRY L. WALLACE JT/WROS., an individual;

 2~ MARY L. WALLACE JT/WROS., an individual;
 28 RICHARD A. WALLACE,Trustee of the Richard A. Wallace Trust;


                                                 15
Case 9:20-ap-01011-MB    Doc 1 Filed 01/21/20 Entered 01/21/20 17:21:34      Desc
                         Main Document   Page 54 of 54




  1 ARTHUR W, WALLANDER JR,, an individual;
 2 WELLS FARGO BANK,Trustee of the Johnston Trust FBO Wm Doughty XX1758;
 3 CATHERINE WELLS,an individual;
 4 WILLIAM BOYD WELLS,an individual;
 5 JOHN H. WENTS,Doris R, Wents Trustee;
 6 JOHN WERTIN,an individual;
 7 ROBERT EMIL WF,TZEI,, an individual;
 8 THOMAS J. W~TZEL, an individual;
 9 TERRI DENISE WI~ITLOCK, an individual;
 10 ALICE SEDWICK WOHL,an individual;
 1 1 MARY M. WOHLFORD,an individual;
 12 ESTATE OF EDNA G. YORBA, by its Personal Representative;
 13 FRED J YSLAS,an individual;
 14 DENA ZEP~DA,an individual;
 1S DOROTHEA K ZUCKERMAN,Trustee of the D.J. Wassner Revocable Trust, 1-24-9.5;
 16 DOROTHY K.ZUCKERMAN,an individual;
 17 EDWARD K. ZUCKERMAN,an individual;
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
